Exhibit 10.1

EXECUTION COPY

NOTE PURCHASE AGREEMENT

This NOTE PURCHASE AGREEMENT (as it may be amended from time to time, the
“Agreement”) dated as of March 28, 2016 is entered into by and among NewStar
Capital LLC (“NewStar”), in its capacity as portfolio manager under this
agreement (the “Portfolio Manager”), each Junior Noteholder (as defined herein)
identified in the Note Register, Credit Suisse AG, Cayman Islands Branch (“CS”),
in its capacities as Senior Commitment Party and Senior Noteholder (each, as
defined herein), Credit Suisse Securities (USA) LLC (the “Arranger”), Arch
Street CLO, Ltd. (the “Issuer”) and U.S. Bank National Association (the “Bank”)
in its capacities as Warehouse Collateral Administrator and Trustee (each, as
defined herein).

WHEREAS, it is intended that the Senior Commitment Party and the Junior
Noteholders will provide financing to the Issuer to purchase Collateral Debt
Obligations (as defined below);

WHEREAS, it is intended that the Issuer will refinance its obligations under the
Senior Note(s) and Junior Notes (each, as defined below) by issuing securities
(the “CLO Securities”) in a collateralized loan obligation transaction (the “CLO
Transaction”) to be managed by the Portfolio Manager; and

WHEREAS, it is intended that the Issuer pledge the Warehouse Collateral (as
defined below) to the Trustee for the benefit of the Secured Parties (as defined
below) in accordance with the priorities set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1.1 The following terms have the respective meanings set forth below:

“Administration Agreement”: The administration agreement entered into on or
about the date hereof between the Issuer and MaplesFS Limited.

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

“Aggregate Draw Down Amount”: With respect to any Notice of Borrowing, the
aggregate amount requested by the Issuer for funding by the Senior Commitment
Party and, if applicable, the Junior Noteholders.

 

-1-



--------------------------------------------------------------------------------

“Aggregate Junior Note Return Amount”: On any day the excess, if any, of 50% of
the Junior Note Trigger Amount over the Gross Loss on such day.

“Aggregate Original Price”: The sum of the Original Purchase Price of all
Collateral Debt Obligations.

“Agreement”: The meaning specified in the recitals.

“Agreement Breach”: The occurrence of any of the following: (i) a breach of any
agreement, covenant or other obligation under this Agreement by the Issuer or,
if any Junior Noteholder has not fully funded its Junior Note Commitment (such
Junior Noteholder, an “Unfunded Junior Noteholder”), an Unfunded Junior
Noteholder or (ii) any representation or warranty by the Issuer or any Junior
Noteholder in this Agreement shall fail to be true and correct, and in the case
of (i) and (ii) such failure or breach is not cured within five Business Days
after notice to the Issuer or the relevant Junior Noteholder, as applicable,
(with a copy to the Portfolio Manager) and would, in the reasonable judgment of
the Arranger, have a material adverse effect on the Arranger’s ability to close
the CLO Transaction.

“Applicable Interest Period”: With respect to the Senior Note and each loan or
portion thereof represented thereby, the period beginning on and including the
date such loan was funded and ending on but excluding the date on which such
loan (or portion thereof) has been paid in full.

“Approved Valuation Firm”: Each of Duff & Phelps Corp., FTI Consulting, Inc.,
Houlihan Lokey Howard & Zukin, Inc., Valuation Research Corporation, Ernst &
Young, LLP or any other valuation firm mutually agreeable to the Issuer, the
Arranger and the Portfolio Manager.

“Arranger”: The meaning specified in the recitals.

“Available Funds”: The aggregate amount of funds in the Interest Account and the
Principal Account, and in the case of a Final Settlement Date that occurs on the
Closing Date, proceeds received by the Issuer from the sale of CLO Securities.

“Bank”: The meaning specified in the recitals.

“Bankruptcy Event”: (i) The Issuer, the Portfolio Manager or any Unfunded Junior
Noteholder shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Issuer, the Portfolio Manager or any Unfunded
Junior Noteholder seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a custodian, receiver, liquidator,
provisional liquidator, trustee or other similar official for it or for any
substantial part of its property; provided that, in the case of any such
proceedings instituted against the Issuer, the Portfolio Manager or such
Unfunded Junior Noteholder (but not instituted by the Issuer, the Portfolio
Manager or such Unfunded Junior Noteholder), such proceedings

 

-2-



--------------------------------------------------------------------------------

shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur, or (iii) the Issuer, the
Portfolio Manager or any Unfunded Junior Noteholder shall take any corporate or
other organizational action to authorize any action set forth in clauses (i) or
(ii) above or the Issuer’s shareholders shall pass a resolution for the Issuer
to be wound up on a voluntary basis.

“Benefit Plan Investor”: (1) An “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title I of ERISA, (2) a “plan”
described in Section 4975(e)(1) of the Code to which Section 4975 of the Code
applies or (3) an entity whose underlying assets could be deemed to include
“plan assets” by reason of an employee benefit plan’s or a plan’s investment in
the entity within the meaning of 29 C.F.R. Section 2510.3-101 (as modified by
Section 3(42) of ERISA).

“Business Day”: (a) For purposes of LIBOR, a day on which commercial banks and
foreign exchange markets settle payments in London and (b) for all other
purposes, a day on which commercial banks and foreign exchange markets settle
payments in New York and London and on which commercial banks are not authorized
to close under the laws of, or are in fact not closed in, the state where the
Trustee or the Warehouse Collateral Administrator’s office is located (initially
shall be the office in Boston, MA at address listed on Schedule 1).

“Certificate”: Each physical certificate representing a Note.

“Clearing Corporation”: The meaning specified in Article 8 of the UCC.

“Clearing Corporation Security”: A security that is registered in the name of,
or endorsed to, a Clearing Corporation or its nominee or is in the possession of
the Clearing Corporation in bearer form or endorsed in blank by an appropriate
person.

“CLO Securities”: The meaning specified in the recitals.

“CLO Transaction”: The meaning specified in the recitals.

“Closing Date”: The date (if any) on which the CLO Securities are issued and the
CLO Transaction is closed.

“Code”: The U.S. Internal Revenue Code of 1986, as amended.

“Collateral Debt Obligation”: A U.S. dollar-denominated senior secured leveraged
loan, second lien loan or DIP Collateral Obligation, or a Participation Interest
in any of the foregoing, that in each case is purchased or committed to be
purchased by the Issuer during the Warehouse Period.

“Collateral Report”: Each Daily Report, Pre-Closing Report and Final Settlement
Date Report.

“Conditions of Accumulation”: The meaning specified in Section 2.4.

 

-3-



--------------------------------------------------------------------------------

“Controlling Party”: The Senior Commitment Party until the Senior Note is paid
in full, and thereafter, the holders of at least 50% of the Outstanding Junior
Note Amount.

“Credit Suisse Party”: The Arranger, the Senior Commitment Party and the initial
Senior Noteholder.

“Daily Report”: A Collateral Report conforming to the requirements set out in
part (a) of Exhibit A, as the same may be modified and amended by mutual
agreement of the Senior Commitment Party, the Arranger, the Portfolio Manager
and the Warehouse Collateral Administrator from time to time.

“Debt Marketing Date”: The date on which the Arranger notifies the Portfolio
Manager that is has commenced formal debt marketing for the CLO Transaction, as
determined in the sole discretion of the Arranger; provided that the Debt
Marketing Date shall not occur until the aggregate principal amount of
Collateral Debt Obligations that consists of Participation Interests is less
than $40,000,000, unless the Arranger in its sole discretion waives such
condition.

“Defaulted Collateral Debt Obligation”: Any Collateral Debt Obligation (x) as to
which:

(a) a default as to the payment of principal and/or interest has occurred and is
continuing for more than three Business Days or the Portfolio Manager has
received notice or has actual knowledge that any other default (other than a
payment default) that has resulted in the acceleration of such debt obligation
has occurred with respect to such debt obligation (without regard to any grace
period applicable thereto, or waiver thereof, after the passage (in the case of
a default that in the Portfolio Manager’s judgment, as certified to the Bank in
writing, is not due to credit related causes) of a five Business Day grace
period);

(b) the Portfolio Manager has received notice or has actual knowledge that a
default as to the payment of principal and/or interest has occurred and is
continuing on another debt obligation of the same issuer which is senior or pari
passu in right of payment to such debt obligation (provided that both debt
obligations are full recourse obligations) and the holders thereof have
accelerated the maturity of all or a portion of the principal amount of such
obligation;

(c) the issuer or others have instituted proceedings to have the issuer
adjudicated as bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed within 60 days of filing or such
issuer has filed for protection under Chapter 11 of the United States Bankruptcy
Code;

(d) such Collateral Debt Obligation has (x) an S&P Rating of “CC” or below,
(y) an S&P Rating of “D” or “SD” or (z) an obligor with a Moody’s probability of
default rating (as published by Moody’s) of “D” or “LD” or, in each case, had
such ratings before they were withdrawn by S&P or Moody’s, as applicable;

 

-4-



--------------------------------------------------------------------------------

(e) such Collateral Debt Obligation is pari passu or junior in right of payment
as to the payment of principal and/or interest to another debt obligation of the
same issuer, which has (i) (x) an S&P Rating of “CC” or below or “D” or (y) an
S&P Rating of “SD” or had such rating before such rating was withdrawn or
(ii) an obligor with a Moody’s probability of default rating (as published by
Moody’s) of “D” or “LD,” and in each case such other debt obligation remains
outstanding (provided that both the Collateral Debt Obligation and such other
debt obligation are full recourse obligations of the applicable issuer);

(f) the Portfolio Manager has received written notice or a responsible officer
of the Portfolio Manager has knowledge that a default has occurred under the
underlying instruments of the Collateral Debt Obligation and any applicable
grace period has expired such that the holders of such Collateral Debt
Obligation may accelerate the repayment of such Collateral Debt Obligation (but
only until such default is cured or waived) in the manner provided in such
underlying instruments;

(g) such Collateral Debt Obligation is a Participation Interest with respect to
which the selling institution has defaulted in the performance of any of its
payment obligations under the participation interest (except to the extent such
defaults were cured within any applicable grace period);

(h) such Collateral Debt Obligation is a Participation Interest in a loan that
would, if such loan were a Collateral Debt Obligation, constitute a “Defaulted
Collateral Debt Obligation” (other than under this clause (h)) or with respect
to which the selling institution has an S&P Rating of “CC” or below, “D” or “SD”
or a Moody’s probability of default rating (as published by Moody’s) of “D” or
“LD” or had such rating before such rating was withdrawn; or

(i) the Portfolio Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a Defaulted Collateral Debt Obligation;

provided, that a Collateral Debt Obligation will not constitute a Defaulted
Collateral Debt Obligation pursuant to clauses (a) through (h) above if: (x) in
the case of clauses (a), (b), (c), (d) and (e), such Collateral Debt Obligation
is a current pay obligation, or (y) in the case of clauses (b), (c) and (e),
such Collateral Debt Obligation is a DIP Collateral Obligation; or which (y) the
Arranger in consultation with the Portfolio Manager reasonably determines would
be considered a Defaulted Obligation if included in the collateral for the CLO
Transaction.

“Deliver”: For purposes of this definition, all capitalized terms not otherwise
defined herein have the meaning specified under the UCC. The taking of the
following steps:

(a) in the case of each Certificated Security or Instrument (other than a
Clearing Corporation Security or an Instrument evidencing debt underlying a
participation), (A) causing the delivery of such Certificated Security or
Instrument to the Trustee registered in the name of the Trustee or its
affiliated nominee or endorsed to the Trustee or in blank, (B) causing the
Warehouse Collateral Administrator to continuously

 

-5-



--------------------------------------------------------------------------------

identify on its books and records that such Certificated Security or Instrument
is credited to the relevant Warehouse Account and (C) causing the Warehouse
Collateral Administrator to maintain continuous possession of such Certificated
Security or Instrument;

(b) in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (A) causing such Uncertificated Security to be
continuously registered on the books of the obligor thereof to the Warehouse
Collateral Administrator and (B) causing the Warehouse Collateral Administrator
to continuously identify on its books and records that such Uncertificated
Security is credited to the relevant Warehouse Account;

(c) in the case of each Clearing Corporation Security, causing (A) the relevant
Clearing Corporation to continuously credit such Clearing Corporation Security
to the securities account of the Warehouse Collateral Administrator at such
Clearing Corporation and (B) the Warehouse Collateral Administrator to
continuously identify on its books and records that such Clearing Corporation
Security is credited to the relevant Warehouse Account;

(d) in the case of any Financial Asset that is maintained in book-entry form on
the records of an FRB, causing (A) the continuous crediting of such Financial
Asset to a securities account of the Warehouse Collateral Administrator at any
FRB and (B) the Warehouse Collateral Administrator to continuously identify on
its books and records that such Financial Asset is credited to the relevant
Warehouse Account;

(e) in the case of cash, causing the deposit of such cash with the Warehouse
Collateral Administrator and causing the Warehouse Collateral Administrator to
continuously identify on its books and records that such cash is credited to the
relevant Warehouse Account;

(f) in the case of each Financial Asset not covered by the foregoing clauses (a)
through (e), causing the transfer of such Financial Asset to the Warehouse
Collateral Administrator in accordance with applicable law and regulation and
causing the Warehouse Collateral Administrator to continuously credit such
Financial Asset to the relevant Warehouse Account;

(g) in the case of each General Intangible (including any participation interest
in which neither the participation interest nor the debt instrument is evidenced
by an Instrument), (a) notifying the obligor thereunder of the Grant to the
Trustee, (b) obtaining all required consents to the Grant to the Trustee and
(c) causing the registration of the security interests granted under this
Agreement in the register of mortgages and charges of the Issuer maintained at
the Issuer’s registered office in the Cayman Islands;

(h) in the case of each participation interest as to which the underlying debt
is represented by an Instrument, obtaining the acknowledgment of the Person in
possession of such Instrument (which may not be the Issuer) that it holds the
portion of such Instrument represented by the participation interest for the
benefit of the Trustee; and

 

-6-



--------------------------------------------------------------------------------

(i) in all cases, the filing of an appropriate financing statement in the
appropriate filing office in accordance with the Uniform Commercial Code as in
effect in any relevant jurisdiction.

“DIP Collateral Obligation”: Any interest in a loan or financing facility that
has a public or private facility rating from Moody’s and S&P and is purchased
directly or by way of assignment (a) which is an obligation of (i) a
debtor-in-possession as described in § 1107 of the Bankruptcy Code or (ii) a
trustee if appointment of such trustee has been ordered pursuant to § 1104 of
the Bankruptcy Code (in either such case, a “Debtor”) organized under the laws
of the United States or any state therein, or (b) on which the related obligor
is required to pay interest on a current basis and, with respect to either
clause (a) or (b) above, the terms of which have been approved by an order of
the United States Bankruptcy Court, the United States District Court, or any
other court of competent jurisdiction, the enforceability of which order is not
subject to any pending contested matter or proceeding (as such terms are defined
in the Federal Rules of Bankruptcy Procedure) and which order provides that:
(i) (A) such DIP Collateral Obligation is fully secured by liens on the Debtor’s
otherwise unencumbered assets pursuant to § 364(c)(2) of the Bankruptcy Code or
(B) such DIP Collateral Obligation is secured by liens of equal or senior
priority on property of the Debtor’s estate that is otherwise subject to a lien
pursuant to § 364(d) of the Bankruptcy Code and (ii) such DIP Collateral
Obligation is fully secured based upon a current valuation or appraisal report.
Notwithstanding the foregoing, such a loan will not be deemed to be a DIP
Collateral Obligation following the emergence of the related
debtor-in-possession from bankruptcy protection under Chapter 11 of the
Bankruptcy Code.

“Draw Date”: The date specified in the Notice of Borrowing as the date on which
the Senior Note Required Draw Down Amount and the Junior Note Required Draw Down
Amount are to be funded.

“Effective Date”: The earlier of (i) April 4, 2016 and (ii) the Trade Date of
the first purchase of a Collateral Debt Obligation hereunder.

“Eligible Assets”: Financial assets, either fixed or revolving, that by their
terms convert into cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders within the meaning of Rule 3a- 7(b)(1) of the Investment Company
Act.

“Eligibility Criteria”: The meaning specified on Annex I.

“Engagement Letter”: The engagement letter executed by the Arranger and the
Portfolio Manager dated February 24, 2016, as the same may be amended by the
parties from time to time.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“Excepted Property”: $500 (comprised of $250 received in connection with the
issuance of the Ordinary Shares of the Issuer and $250 received as a fee for
acquiring the Warehouse Collateral and issuing the CLO Securities), together
with the bank account of the Issuer in the Cayman Islands in which such funds
are deposited and any interest earned thereon.

 

-7-



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, any final current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with such sections of the Code or any U.S. or non-U.S. fiscal
or regulatory legislation, rules, guidance notes or practices adopted pursuant
to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

“Final Settlement Date”: The Maturity Date or except in the case of the Closing
Date, in the event that the reconciliation of the Warehouse Account has not been
completed, a date that is as soon as practicable after the Maturity Date.

“Final Settlement Date Report”: A Collateral Report conforming to the
requirements set out in part (c) of Exhibit A, as the same may be modified and
amended by mutual agreement of the Senior Commitment Party, the Arranger, the
Portfolio Manager and the Warehouse Collateral Administrator from time to time.

“FRB”: Any Federal Reserve Bank.

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the assets, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Gross Loss”: (a) The sum of all Realized Losses and Unrealized Losses on the
Collateral Debt Obligations minus (b) the sum of (w) all Realized Gains on the
Collateral Debt Obligations, (x) all Unrealized Gains on the Collateral Debt
Obligations, (y) the Positive Carry and (z) the Junior Noteholder Aggregate
Top-Up Amount.

“Gross Loss Event”: An event that will occur if, at any time prior to the
Pricing Date, the Gross Loss is greater than or equal to 50% of the Junior Note
Trigger Amount as of such day.

“Inability to Close”: The occurrence of any of the following events: (A) a
determination by the Portfolio Manager or the Arranger, after consultation with
the other, that, due to market conditions, it has become impractical or
inadvisable to proceed with completion of the closing of the CLO Transaction, or
(B) the failure of the CLO Transaction to close as a result of the failure of a
Condition Precedent (as defined in the Engagement Letter) specified in Section 2
of the Engagement Letter (other than as a result of a breach of the Engagement
Letter by the Arranger or the failure of the Arranger to receive the necessary
approvals set forth in clause (iv) thereof).

 

-8-



--------------------------------------------------------------------------------

“Indemnitee”: The meaning specified in Section 11.12.

“Ineligible Collateral Debt Obligation”: A Collateral Debt Obligation that
(x) fails to satisfy the Eligibility Criteria at any time during the Warehouse
Period (including, without limitation, on its Trade Date) or (y) the Arranger or
the Portfolio Manager (in consultation with the other) reasonably determines
will not be eligible for inclusion in the collateral for the CLO Transaction
based on the criteria set forth in the most recent of (i) the most recent draft
of the offering memorandum and (ii) the most recent printed offering memorandum,
in each case for the CLO Transaction, and so notifies CS, the Portfolio Manager
and the Junior Noteholders in writing.

“Interest”: Any interest, premiums, late fees, waiver fees, prepayment fees and
similar fees (including paid and accrued but unpaid interest, premiums, late
fees, waiver fees, prepayment fees and similar fees but excluding Purchased
Accrued Interest in respect of any Collateral Debt Obligation) and other items
of income or receipts on the Collateral Debt Obligations that do not constitute
Principal Proceeds.

“Interest Account”: The meaning specified in the Warehouse Collateral
Administration Agreement.

“Investment Company Act”: The U.S. Investment Company Act of 1940, as amended.

“Investment Management Agreement”: The meaning specified in Section 9.1(a).

“Issuer”: The meaning specified in the recitals.

“Junior Note Commitment Amount”: $25,000,000 in the aggregate. References in
this Agreement to “Junior Note Commitment Amount” shall be deemed to be
references to the aggregate Junior Note Commitment Amount of all Junior
Noteholders unless otherwise specified. The Junior Note Commitment Amount with
respect to each Junior Noteholder shall be the amount specified in Schedule 2
hereto.

“Junior Note Commitment Limit”: As of the date of any Notice of Borrowing, the
amount equal to the Junior Note Commitment Amount minus the Outstanding Junior
Note Amount (excluding the Junior Noteholder Top-Up Amount).

“Junior Note Required Draw Down Amount”: The meaning specified in Section 2.3.

“Junior Note Return Amount”: The meaning specified in Section 2.5(a).

“Junior Note Trigger Amount”: The sum of (x) the Junior Note Commitment Amount
and (y) the Junior Noteholder Aggregate Top-Up Amount (without giving effect to
any Junior Noteholder Top-Up Amounts funded on such day).

 

-9-



--------------------------------------------------------------------------------

“Junior Noteholder” and “Junior Noteholders”: Each Junior Noteholder identified
as such on Schedule 2 hereto, each of which will be a registered holder of the
Junior Notes appearing in the Note Register.

“Junior Noteholder Aggregate Top-Up Amount”: On any date, the sum of all Junior
Noteholder Top-Up Amounts on or prior to such date minus any Junior Note Return
Amounts returned to any Junior Noteholder pursuant to Section 2.5(b) on or prior
to such date.

“Junior Noteholder Excluded Information”: The meaning specified in
Section 7.1(d)(ii).

“Junior Noteholder Top-Up Amount”: The meaning specified in Section 2.5.

“Junior Notes”: The Junior Notes issued pursuant to Section 2.1(c).

“Liabilities”: The meaning specified in Section 9.1(b).

“LIBOR”: With respect to (a) the Senior Note Interest, as of any date of
determination, the three-month London interbank offered rate (reset daily) as
calculated by ICE Benchmark Administration Limited (or any successor thereto)
and reported on Bloomberg Financial Markets Commodities News (or any successor
thereto), as of 11:00 a.m. (London Time) two Business Days prior to such date of
determination and (b) interest accruing on a Collateral Debt Obligation, the
London interbank offered rate applicable to such Collateral Debt Obligation as
determined in accordance with the related underlying documents.

“Liquidation Event”: The occurrence of either (a) a Termination Event (other
than a Termination Event that occurs under clause (g) of the definition of such
term) or (b) the Scheduled Maturity Date.

“Market Value”: In respect of a Collateral Debt Obligation, the market value
(expressed as a percentage) of such Collateral Debt Obligation on any date of
determination will be the amount, as determined by the Portfolio Manager (with
respect to paragraphs (a) through (c) (inclusive)) and the Arranger (with
respect to paragraph (d)), in each case provided to the Warehouse Collateral
Administrator, by reference to the following:

(a) the bid side price reported by Markit, LoanX Inc., Loan Pricing Corporation
or Bloomberg on such date or any other nationally recognized loan pricing
service selected by the Arranger in consultation with the Portfolio Manager with
notice to the Warehouse Collateral Administrator;

(b) if the determination in accordance with paragraph (a) above is not
available, then the mean of the bid side prices determined by at least three
independent broker-dealers active in the trading of such Collateral Debt
Obligation and that are independent from each other and from the Portfolio
Manager provided that one of the broker-dealers may be the Arranger; or

(c) if the determinations in accordance with paragraphs (a) and (b) above are
not available, then firm third party bids from recognized dealers in the
relevant market

 

-10-



--------------------------------------------------------------------------------

solicited by the Portfolio Manager, subject to the reasonable approval of such
dealers by the Arranger and provided that each of the Portfolio Manager and the
Arranger act in a manner consistent with reasonable and customary market
practice; or

(d) if no bids are received in accordance with paragraph (c) above or Arranger
does not approve any of the dealers proposed by the Portfolio Manager in
accordance with such paragraph, then the fair market value thereof determined by
the Arranger on a best efforts basis in a manner consistent with reasonable and
customary market practice; provided that, if the Portfolio Manager disagrees
with the Arranger’s determination of the value of a Collateral Debt Obligation,
the Portfolio Manager may (at the expense of the Issuer) retain an Approved
Valuation Firm to value such Collateral Debt Obligation and such Approved
Valuation Firm’s valuation shall become the value of such Collateral Debt
Obligation; provided further that the value of such Collateral Debt Obligation
shall be the value assigned by the Arranger until such Approved Valuation Firm
has determined its value.

“Material Adverse Change”: The occurrence of any of the following:

(a) a material suspension or material limitation of trading in securities
generally on the Chicago Board of Trade or the New York Stock Exchange;

(b) a banking moratorium declared by the United States federal or New York
authorities;

(c) a major disruption of settlements of securities;

(d) an attack on, outbreak or escalation of hostilities or acts of terrorism
involving the United States, any declaration of war by the United States
Congress or any other national or international calamity or emergency; or

(e) a change in law or regulation or in national or international financial,
political or economic conditions which would be likely to materially prejudice
dealings in the CLO Securities and/or the Collateral Debt Obligations in the
secondary market,

which, in the case of each of clauses (a) through (e) above (inclusive) makes it
impractical or inadvisable (in respect of clauses (a) through (d), in the good
faith judgment of the Arranger, and in respect of clause (e), in the good faith
judgment of the Arranger and the Portfolio Manager) to proceed with the
completion of the closing of the CLO Transaction; provided that the Arranger
shall provide the Portfolio Manager and each Junior Noteholder with prompt
written notice of the occurrence of any of the foregoing and shall use
commercially reasonable efforts to limit the effect thereof.

“Maturity Date”: The earlier of (i) the Closing Date or (ii) the date on which
all Collateral Debt Obligations have been liquidated or otherwise disposed of
following the occurrence of a Liquidation Event.

 

-11-



--------------------------------------------------------------------------------

“Maximum Commitment Amount”: The aggregate sum of (a) the Senior Note Draw Down
Limit plus (b) the Junior Note Commitment Amount plus (c) the Junior Noteholder
Aggregate Top-Up Amount.

“Maximum Traded Portfolio Amount”: (a) Prior to the Pricing Date, the aggregate
sum of (i) the applicable Senior Note Draw Down Limit on the relevant date of
determination plus (ii) the Junior Note Commitment Amount plus (iii) the Junior
Noteholder Aggregate Top-Up Amount and (b) on or after the Pricing Date,
$375,000,000.

“Memorandum and Articles”: The Amended and Restated Memorandum and Articles of
Association of the Issuer adopted by special resolution on or about the date
hereof, as the same may be amended, modified, waived, supplemented or restated
from time to time.

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating”: The meaning specified on Annex III.

“Net Trading Loss”: With respect to any date of determination, an amount equal
to the greater of (a) $0 and (b) an amount equal to Trading Losses minus Trading
Gains as of such date.

“Note”: The Senior Note(s) and each Junior Note.

“Note Register”: The register of the Senior Note(s) and Junior Notes maintained
on behalf of the Issuer by the Note Registrar.

“Note Registrar”: The Bank, acting in its capacity as Note Registrar.

“Notice of Borrowing”: A notice substantially in the form of Exhibit B.

“NS Share”: An NS Share in the capital of the Issuer of US$1.00 par value as
defined in and having the rights set out in the Memorandum and Articles.

“Ordinary Share”: An Ordinary Share in the capital of the Issuer of US$1.00 par
value as defined in and having the rights set out in the Memorandum and
Articles.

“Original Purchase Price”: With respect to any date of determination, the price
paid by the Issuer for each Collateral Debt Obligation (excluding Purchased
Accrued Interest) adjusted for any payments of principal received by the Issuer
on such Collateral Debt Obligation prior to such date of determination.

“Other Plan Law”: Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

“Outstanding Junior Note Amount”: As of any date of determination, the aggregate
amount of the Junior Notes that have been drawn down by the Issuer or
contributed as a Junior Noteholder Top-Up Amount (and not repaid) from time to
time pursuant to this

 

-12-



--------------------------------------------------------------------------------

Agreement after giving effect to any fundings or repayments pursuant to
Section 2.5 hereof; provided that, at any time that more than one Junior Note is
outstanding, the Outstanding Junior Note Amount with respect to each such Junior
Note will be the portion of the drawn amount represented by such Junior Note.

“Outstanding Senior Note Amount”: With respect to the Senior Note(s), as of any
date of determination, the amount of the Senior Note Commitment Amount that has
been drawn down (and not repaid) by the Issuer for purchases of Collateral Debt
Obligations from time to time pursuant to this Agreement; provided that, at any
time that more than one Senior Note is outstanding, the Outstanding Senior Note
Amount with respect to each such Senior Note will be the portion of the drawn
amount represented by such Senior Note.

“Participation Interest”: A participation interest in a loan that would, at the
time of acquisition, or the Issuer’s commitment to acquire the same, satisfy
each of the following criteria: (i) such participation would meet each of the
Eligibility Criteria were it acquired directly, (ii) the seller of the
participation is the lender on the subject loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire
purchase price for such participation is paid in full at the time of its
acquisition, (vi) the participation provides the participant all of the economic
benefit and risk of the whole or part of the loan or commitment that is the
subject of the loan participation and (vii) such participation is represented by
a contractual obligation of a selling institution that has at the time of such
acquisition or the Issuer’s commitment to acquire the same at least a short term
rating of “A-1” (or if no short term rating exists, a long term rating of “A+”)
by S&P. For the avoidance of doubt a Participation Interest shall not include a
sub-participation interest in any loan.

“Person”: An individual, corporation (including a statutory trust), partnership,
joint venture, association, joint stock company, trust (including any
beneficiary thereof), limited liability company, unincorporated association or
government or an agency or political subdivision thereof.

“Portfolio Acquisition and Disposition Requirements”: With respect to any
acquisition (whether by purchase or substitution) or disposition of any
Collateral Debt Obligation by the Issuer, each of the following conditions:
(a) such Collateral Debt Obligation, if being acquired by the Issuer, qualifies
as an Eligible Asset; (b) such Collateral Debt Obligation is being acquired or
disposed of in accordance with the terms and conditions set forth herein; and
(c) such Collateral Debt Obligation is not being acquired or disposed of for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes.

“Portfolio Manager”: The meaning specified in the recitals.

“Portfolio Manager Breach”: The occurrence of any of the following: (a) an act
of gross negligence, bad faith or willful misconduct by the Portfolio Manager in
the performance of any of its duties under this Agreement or the Engagement
Letter; (b) a breach by the Portfolio Manager of any agreement, covenant or
other obligation in this Agreement or the Engagement

 

-13-



--------------------------------------------------------------------------------

Letter; or (c) any representation or warranty by the Portfolio Manager in this
Agreement or the Engagement Letter shall fail to be true and correct, and in the
case of (b) and (c) such failure or breach is not cured within seven Business
Days after written notice to the Portfolio Manager and would, in the reasonable
good faith judgment of the Arranger, have a material adverse effect on the
Arranger’s ability to close the CLO Transaction.

“Portfolio Manager Party”: The Portfolio Manager, its affiliates and any fund,
account or portfolio managed by the Portfolio Manager or any of its affiliates.

“Positive Carry”: All Warehouse Interest received and all Warehouse Interest
accrued but not received on the Collateral Debt Obligations during the term of
this Agreement in excess of (a) the Senior Note Interest due and payable on the
Final Settlement Date and (b) if the Closing Date has not occurred, all other
amounts (other than the Outstanding Senior Note Amount) senior in right of
payment to the Junior Noteholders under the Priority of Payments.

“Pre-approved Collateral Debt Obligation”: The meaning specified in
Section 3.1(a).

“Pre-Closing Report”: A Collateral Report conforming to the requirements set out
in part (b) of Exhibit A, as the same may be modified and amended by mutual
agreement of the Senior Commitment Party, the Arranger, the Portfolio Manager
and the Warehouse Collateral Administrator from time to time.

“Pricing Date”: The date on which the CLO Transaction prices, as determined in
the sole discretion of the Arranger.

“Principal Account”: The meaning specified in the Warehouse Collateral
Administration Agreement.

“Principal Proceeds”: All principal payments, repayments, prepayments and
amounts representing Purchased Accrued Interest received in respect of any
Collateral Debt Obligations (including sale proceeds relating thereto and all
recoveries and any fees received in respect of any Defaulted Collateral Debt
Obligations (to the extent that such recoveries do not exceed the principal
amount outstanding of such Defaulted Collateral Debt Obligations)).

“Priority of Payments”: The meaning specified in Section 4.1.

“Purchased Accrued Interest”: In respect of each Collateral Debt Obligation, any
amounts representing accrued interest thereon (including any accrued interest
which, as at the time of purchase, had been capitalized and added to the
principal amount of such Collateral Debt Obligation in accordance with its
terms), which were included in the purchase price paid by the Issuer on the date
of acquisition thereof.

“Realized Gain”: The greater of (a) zero and (b) in respect of a Collateral Debt
Obligation which is repaid, prepaid, redeemed, sold or as to which a binding
commitment to sell has been entered into by, or on behalf of the Issuer, an
amount equal to

 

-14-



--------------------------------------------------------------------------------

(i) the Principal Proceeds received or to be received (which in the case of any
sale which has not settled, shall be the amount set out in the binding
commitment to sell) in respect of the repayment, prepayment, redemption or sale
of such Collateral Debt Obligation, as calculated by the Warehouse Collateral
Administrator;

minus

(ii) The sum of :

(A) the Original Purchase Price; and

(B) any expenses incurred in connection with any repayment, prepayment,
redemption or sale thereof.

“Realized Loss”: The greater of (a) zero and (b) in respect of a Collateral Debt
Obligation which is repaid, prepaid, redeemed, sold, or as to which a binding
commitment to sell has been entered into by, or on behalf of the Issuer, an
amount equal to:

(i) the sum of:

(A) the Original Purchase Price; and

(B) any expenses incurred in connection with any repayment, prepayment,
redemption or sale thereof,

minus

(ii) the Principal Proceeds received or to be received (which in the case of any
sale which has not settled, shall be the amount set out in the binding
commitment to sell) in respect of the repayment, prepayment, redemption or sale
of such Collateral Debt Obligation, as calculated by the Warehouse Collateral
Administrator.

“Related Entities”: The meaning specified in Section 9.3(g).

“Re-Priced Collateral Debt Obligation”: A Collateral Debt Obligation that the
Issuer will own on the Re-Pricing Date of a Re-Priced Original Obligation.

“Re-Priced Collateral Debt Obligation Market Value”: The Market Value of such
Re-Priced Collateral Debt Obligation as of the Re-Pricing Date.

“Re-Pricing Date”: With respect to a Re-Priced Original Obligation, the date on
which a change of LIBOR spread or LIBOR floor takes effect due to an amendment
approved by the holders of such Re-Priced Collateral Debt Obligation.

“Re-Priced Original Obligation”: Any Collateral Debt Obligation owned by the
Issuer which is being re-priced.

 

-15-



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.

“S&P Rating”: The meaning specified in Annex IV.

“Scheduled Maturity Date”: The date that is 364 days from the earlier of
(i) April 5, 2016 and (ii) the Trade Date of the first purchase of a Collateral
Debt Obligation hereunder.

“Secured Obligations”: The obligation of the Issuer to make required payments
with respect to the Senior Note(s) and to make required payments to the other
Secured Parties, in accordance with the Priority of Payments.

“Secured Parties”: Each of the Senior Noteholder, the Junior Noteholders, the
Warehouse Collateral Administrator and the Trustee.

“Securities Act”: The U.S. Securities Act of 1933, as amended.

“Senior Commitment Party”: CS.

“Senior Note”: The Senior Note issued pursuant to Section 2.1(b).

“Senior Note Applicable Interest Rate”: As of any date of determination, the
following rates:

(a) if the Outstanding Senior Note Amount is less than $100,000,000, LIBOR + 120
bps;

(b) if the Outstanding Senior Note Amount is less than $140,000,000 but equal to
or greater than $100,000,000, LIBOR + 140 bps; and

(c) if the Outstanding Senior Note Amount is equal to or greater than
$140,000,000, LIBOR + 160 bps.

“Senior Note Commitment Amount”: $350,000,000.

“Senior Note Draw Down Limit”: With respect to the Outstanding Senior Note
Amount, the following limits:

(a) prior to the Debt Marketing Date, $100,000,000;

(b) commencing on the Debt Marketing Date but prior to the Pricing Date,
$140,000,000; and

(c) on and after the Pricing Date (or such earlier date notified by the
Arranger), $350,000,000.

For the avoidance of doubt, on or prior to the relevant milestone date set forth
in clauses (a) through (c) above, the Senior Commitment Party shall have no
commitment to lend any amount greater than the applicable amount related to such
milestone date.

 

-16-



--------------------------------------------------------------------------------

“Senior Note Interest”: The aggregate amount of interest accrued on the
Outstanding Senior Note Amount of the Senior Notes at the Senior Note Interest
Rate.

“Senior Note Interest Rate”: A per annum rate equal to the Senior Note
Applicable Interest Rate accrued on a daily basis on the then Outstanding Senior
Note Amount.

“Senior Note Required Draw Down Amount”: The meaning specified in Section 2.3.

“Senior Noteholder”: The registered holder of the Senior Note(s) appearing in
the Note Register.

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Portfolio Manager (or other persons
responsible for the investment and operation of the Issuer’s assets) to Other
Plan Law.

“Tax Operating Guidelines”: The guidelines set forth on Annex II.

“Termination Event”: The occurrence of any of the following events, as
reasonably determined in good faith by the Arranger or, with the exception of a
Portfolio Manager Breach, the Portfolio Manager:

(a) a Portfolio Manager Breach;

(b) a Material Adverse Change;

(c) a Gross Loss Event (x) that is not cured by the Junior Noteholders in
accordance with Section 2.5(a) or (y) that occurs on or after December 24, 2016;

(d) the Issuer or the pool of Warehouse Collateral is required to register as an
investment company under the Investment Company Act;

(e) a Bankruptcy Event;

(f) an Agreement Breach;

(g) an Inability to Close;

(h) a termination of the Engagement Letter for any reason other than a breach by
the Arranger; or

(i) NewStar Capital LLC transfers or encumbers any of the NS Shares held by it
without the prior consent of the Arranger in its sole discretion.

“Trade Date”: The date on which the Issuer commits to acquire any Collateral
Debt Obligation.

 

-17-



--------------------------------------------------------------------------------

“Trading Gain”: The amount (if positive) equal to the clean sale price minus the
clean purchase price (in each case, expressed as a percentage of par) upon the
sale of a Collateral Debt Obligation multiplied by the notional amount of such
Collateral Debt Obligation on the sale date. For purposes of this definition,
the “clean” price means the sale or purchase price, as the case may be,
excluding any accrued and unpaid interest on such Collateral Debt Obligation.

“Trading Loss”: The amount (if positive) equal to the clean purchase price minus
the clean sale price (in each case, expressed as a percentage of par) upon the
sale of a Collateral Debt Obligation on the sale date multiplied by the notional
amount of such Collateral Debt Obligation. For purposes of this definition, the
“clean” price means the sale or purchase price, as the case may be, excluding
any accrued and unpaid interest on such Collateral Debt Obligation.

“Transfer Certificate”: A certificate in the form of Exhibit E executed by a
transferee of Notes.

“Trustee”: The meaning specified in Section 8.1(d).

“Trust Officer”: Any officer within the corporate trust office (or any successor
group of the Bank) including any vice president, assistant vice president or
officer of the Warehouse Collateral Administrator or the Trustee customarily
performing functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the corporate trust office because of such person’s knowledge of and
familiarity with the particular subject and in each case having direct
responsibility for the administration of this Agreement.

“UCC”: The Uniform Commercial Code, as in effect from time to time in the State
of New York.

“Unfunded Junior Noteholder”: The meaning specified in the definition of
“Agreement Breach.”

“United States Person”: A “United States person” within the meaning of section
7701(a)(30) of the Code.

“Unrealized Gain” means, in respect of a Collateral Debt Obligation, the greater
of (i) its current Market Value minus the Original Purchase Price and (ii) zero.

“Unrealized Loss” means, in respect of a Collateral Debt Obligation, the greater
of (i) the Original Purchase Price minus its current Market Value and (ii) zero.

“Warehouse Account”: Each account established by the Warehouse Collateral
Administrator under the Warehouse Collateral Administration Agreement, including
the Interest Account and the Principal Account.

“Warehouse Collateral”: The meaning specified in Section 8.1.

“Warehouse Collateral Administrator”: The warehouse collateral administrator
under the Warehouse Collateral Administration Agreement.

 

-18-



--------------------------------------------------------------------------------

“Warehouse Collateral Administration Agreement”: The warehouse collateral
administration agreement among the Warehouse Collateral Administrator, the
Senior Commitment Party, the Issuer, the Trustee and the Portfolio Manager.

“Warehouse Interest”: An amount equal to the aggregate amount of Interest during
the Warehouse Period, and any earnings thereon.

“Warehouse Period”: The period (a) commencing on the Effective Date and
(b) ending on the Maturity Date.

Section 1.2(a) The calculation of Gross Loss and related determinations will be
performed by the Arranger in consultation with the Portfolio Manager. (b) The
calculation of the Senior Note Interest will be performed by the Senior
Commitment Party. (c) All calculations required to be performed by the Warehouse
Collateral Administrator pursuant to this Agreement shall be performed by the
Warehouse Collateral Administrator in consultation with the Arranger and the
Portfolio Manager. To the extent the Arranger and the Portfolio Manager disagree
with respect to any calculation, the Arranger and the Portfolio Manager each
agree to work diligently to reach an agreement with respect thereto.

ARTICLE II

COMMITMENTS; NOTES; FUNDING

Section 2.1 Commitment; Notes.

(a) The Senior Commitment Party hereby agrees to hold available to the Issuer a
line of credit in the aggregate amount of the Senior Note Commitment Amount,
subject to the terms and conditions herein. Each Junior Noteholder hereby agrees
to hold available to the Issuer a line of credit in the aggregate amount of its
Junior Note Commitment Amount, subject to the terms and conditions herein.

(b) On the Effective Date, the Issuer agrees to issue a Senior Note in
uncertificated, fully registered form having a face amount equal to the Senior
Note Commitment Amount and registered in the name of Credit Suisse AG, Cayman
Islands Branch, in the Note Register. The Outstanding Senior Note Amount will
accrue interest daily at the Senior Note Interest Rate for that day for the
Applicable Interest Period, and all accrued Senior Note Interest shall be
payable on the Final Settlement Date. Certificates representing such Senior Note
will be issued only upon request of the Senior Noteholder and, if issued, will
be substantially in the form of Exhibit C and duly executed by the Issuer.

The Issuer shall redeem the Senior Note(s) on the Final Settlement Date at a
redemption price equal to the Outstanding Senior Note Amount (plus accrued and
unpaid interest). All payments on the Senior Note(s) shall be subject to the
Priority of Payments. All or a portion of the Outstanding Senior Note Amount of
any Senior Note may be prepaid at the discretion of the Issuer. If more than one
Senior Note is outstanding at the time of a prepayment, such prepayment will be
allocated to each outstanding Senior Note pro rata based upon the Outstanding
Senior Note Amount of such Senior Note. Any prepayment of principal will reduce
the Outstanding Senior Note Amount of the Senior Note(s) to which such payments
are applied.

 

-19-



--------------------------------------------------------------------------------

All or a portion of the Outstanding Senior Note Amount may be transferred to a
person that (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) and a “qualified purchaser” for purposes of the
Investment Company Act, (ii) is acquiring such Senior Note for its own account
and (iii) provides a Transfer Certificate to the Note Registrar. Upon receipt by
the Note Registrar of the Transfer Certificate, the Note Registrar shall record
the transfer in the Note Register with an Outstanding Senior Note Amount equal
to the transferred principal amount. Any purported transfer in violation of the
foregoing requirements shall be null and void ab initio, and the Note Registrar
shall not register any such purported transfer. For the avoidance of doubt, a
transfer of an interest in the Senior Note(s) will not reduce the Senior Note
Commitment Amount.

(c) On the Effective Date, the Issuer agrees to issue Junior Notes in
uncertificated, fully registered form each registered in the name of the
applicable Junior Noteholder in the Note Register and having a face amount equal
to the respective Junior Note Commitment Amount. The Junior Notes do not have a
stated coupon but will receive on the Final Settlement Date, as interest, any
Positive Carry (which shall be reduced by Net Trading Losses if a Liquidation
Event occurs). Certificates representing such Junior Notes will be issued only
upon request of the Junior Noteholders and, if issued, will be substantially in
the form of Exhibit D and duly executed by the Issuer.

The Issuer shall redeem the Junior Notes on the Final Settlement Date at the
redemption price specified in the Priority of Payments. All payments on the
Junior Notes shall be subject to the Priority of Payments.

At any time that the Outstanding Senior Note Amount equals zero, loans
represented by the Junior Notes may be prepaid at the discretion of the Issuer.
Any prepayment of principal will reduce the Outstanding Junior Note Amount. The
Junior Notes may not be transferred unless (x) such transfer is solely in
respect of the Outstanding Junior Note Amount of a Junior Note, (y) such
transfer is to (I) an affiliate (it being understood that for purposes of this
clause (I) the term “affiliate” shall include all funds and accounts managed by
NewStar Financial, Inc. or any of its affiliates) or (II) a Junior Noteholder
identified as such in the Note Register as of the Effective Date or one of its
affiliates and (z) the transferee makes all of the representations and
warranties contained in a Transfer Certificate.

(d) The Issuer shall cause to be kept a register (the “Note Register”) in which,
subject to such reasonable regulations as it may prescribe, the Issuer shall
provide for (i) the registration of Notes, (ii) the recording of any increases
(pursuant to Section 2.2) or decreases (as a result of principal payments) in
the Outstanding Senior Note Amount and the Outstanding Junior Note Amount and
(iii) the registration of any transfers of Senior Note(s) pursuant to
Section 2.1(b) or Junior Note(s) pursuant to Section 2.1(c). The Issuer hereby
appoints the Bank as the “Note Registrar” to maintain the Note Register.

(e) Each of the initial Senior Noteholder and Junior Noteholders hereby makes
the representations, warranties, acknowledgements and covenants set forth in
Section 7.1(a) through (d), as applicable, and the Issuer hereby makes the
representations and warranties set forth in Section 7.1(e).

 

-20-



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement or the Notes to the contrary, the
Issuer and the Junior Noteholders agree for the benefit of the Senior Noteholder
that rights of the Junior Noteholders and the Issuer in and to the Warehouse
Collateral shall be subordinate and junior to the Senior Note(s) to the extent
and in the manner set forth in this Agreement including, without limitation, as
set forth in the Priority of Payments.

Section 2.2 Credit Extensions.

(a) Subject to the terms and conditions of this Agreement, the Issuer may draw
upon the Senior Note Commitment Amount prior to December 24, 2016. The Issuer
may not draw upon the Senior Note Commitment Amount on or after December 24,
2016. The Issuer may, in a Notice of Borrowing delivered no later than two
Business Days prior to the Draw Date request the Senior Commitment Party to
make, and the Senior Commitment Party shall make, one or more loans, subject to
the terms of this Agreement; provided, that the aggregate Outstanding Senior
Note Amount (after giving effect to the request set forth in the Notice of
Borrowing) will not exceed the amount of the Senior Note Draw Down Limit. Each
loan will be funded by wire to the account specified on the Notice of Borrowing
no later than 12:00 p.m. (New York time) on the applicable Draw Date. Upon
funding, the Note Registrar will record a corresponding increase in the
Outstanding Senior Note Amount of the Senior Note registered in the name of the
Senior Commitment Party or, if applicable, the applicable Senior Noteholder, or,
if no Senior Note is registered in the name of the Senior Commitment Party or
such Senior Noteholder at that time, will register in the Note Register a new
uncertificated Senior Note in the name of the Senior Commitment Party or such
Senior Noteholder with an Outstanding Senior Note Amount equal to the amount of
such funding.

(b) Subject to the terms and conditions of this Agreement, the Issuer may draw
upon the Junior Note Commitment Amount prior to December 24, 2016. The Issuer
may not draw upon the Junior Note Commitment Amount on or after December 24,
2016. The Issuer may in a Notice of Borrowing request the Junior Noteholders to
make, pro rata and pari passu and in accordance with their respective Junior
Note Commitment Amounts, and the Junior Noteholders shall make, no later than
two (2) Business Days following the date on which the Notice of Borrowing is
delivered to the Junior Noteholders, one or more loans, subject to the terms of
this Agreement; provided, that the Outstanding Junior Note Amount (after giving
effect to the request set forth in the Notice of Borrowing but excluding the
Junior Noteholder Aggregate Top-Up Amount) will not exceed the amount of the
aggregate Junior Note Commitment Amount. Each loan will be funded by wire to the
account specified on the Notice of Borrowing no later than 12:00 p.m. (New York
time) on the applicable Draw Date. Upon funding, the Note Registrar will record
a corresponding increase in the Outstanding Junior Note Amount of each
applicable Junior Note.

(c) A Notice of Borrowing delivered under Section 2.2(a) or Section 2.2(b) may
be withdrawn by written notice in each case to the Senior Commitment Party and
the Junior Noteholders, no later than one Business Day prior to the related Draw
Date.

 

-21-



--------------------------------------------------------------------------------

Section 2.3 Conditions Precedent to Credit Extensions.

(a) The obligation of each of the Senior Commitment Party and the Junior
Noteholders to make a loan hereunder shall be subject to the following
conditions precedent:

(i) the aggregate amount requested for funding by the Senior Commitment Party
and the amount requested for funding by the Junior Noteholders pursuant to
Section 2.2(b) does not exceed the amount the Portfolio Manager reasonably
expects will be required to purchase all Collateral Debt Obligations that the
Issuer has entered into commitments to purchase (but which have not yet settled)
less amounts standing to the credit of the Principal Account at any such time
and Principal Proceeds standing to the credit of the collection account (if
any);

(ii) 50% of the Aggregate Draw Down Amount will be requested from the Junior
Noteholders, pro rata and pari passu in accordance with their respective Junior
Note Commitment Amounts, in an amount up to the Junior Note Commitment Limit
(such amount, the “Junior Note Required Draw Down Amount”);

(iii) the aggregate amount requested of the Senior Commitment Party is no
greater than the Aggregate Draw Down Amount minus the Junior Note Required Draw
Down Amount (such amount, the “Senior Note Required Draw Down Amount”);

(iv) the Notice of Borrowing includes a certification by the Portfolio Manager
that (a) no Portfolio Manager Breach has occurred and (b) to its knowledge, all
other Conditions of Accumulation have been satisfied as of the date of such loan
with respect to the purchased (but unsettled) Collateral Debt Obligations to
which the proceeds of the borrowing will be applied; and

(v) the Draw Date (x) is at least two Business Days following the date on which
the Notice of Borrowing is delivered to the Senior Commitment Party and/or, as
applicable, the Junior Noteholders and (y) will not occur on or after
December 24, 2016.

Section 2.4 Conditions of Accumulation.

The Issuer may purchase a Collateral Debt Obligation as directed by the
Portfolio Manager, so long as the following conditions are satisfied as of the
date of the commitment to purchase such Collateral Debt Obligation (the
“Conditions of Accumulation”):

(a) the Portfolio Manager has delivered to the Warehouse Collateral
Administrator and the Senior Commitment Party a certification that the
Collateral Debt Obligation satisfies the Eligibility Criteria and that such
purchase will not result in a violation of the Tax Operating Guidelines; for
which purpose, delivery of an executed or electronic trade confirmation by the
Portfolio Manager to the Warehouse Collateral Administrator will be deemed to
provide such certification;

(b) except as otherwise provided in Section 3.1(a) below with respect to
Pre-approved Collateral Debt Obligations, the Senior Commitment Party has given
its approval in writing to the Portfolio Manager (on behalf of the Issuer), with
a copy to the Trustee, for a purchase of such Collateral Debt Obligation within
the last 30 days and has not withdrawn such approval;

 

-22-



--------------------------------------------------------------------------------

(c) no Termination Event has occurred and is continuing (other than as a result
of an Inability to Close or Material Adverse Change); and

(d) no Gross Loss Event has occurred and is continuing;

(e) no Inability to Close has occurred, unless the conditions that gave rise to
the Inability to Close no longer exist;

(f) no Material Adverse Change has occurred (unless the Arranger has provided
notice to the Bank and the Portfolio Manager that it has determined, in its sole
discretion, that the conditions giving rise to such Material Adverse Change no
longer exist); and

(g) unless the aggregate amount of all unsettled trades (after giving effect to
the purchase of such Collateral Debt Obligation) is less than the amount on
deposit in the Principal Account, the settlement date for such Collateral Debt
Obligation is scheduled prior to December 24, 2016 and the Draw Date occurs
prior to December 24, 2016.

Section 2.5 Junior Noteholder Top-Up Amounts.

(a) Subject to the terms and conditions of this Agreement, upon the occurrence
of a Gross Loss Event, the Junior Noteholders may, in their respective sole
discretion, no later than 5:00 p.m. (New York time) on the earlier of (x) the
second Business Day immediately after the Issuer or the Portfolio Manager has
received written notice of the occurrence of a Gross Loss Event (which notice
shall specify the amount necessary to cure such event) (provided that if such
notice is received by the Portfolio Manager on any day which is not a Business
Day or on a Business Day after 12:00 p.m. (New York time), it shall be deemed to
have been received on the following Business Day) or (y) December 23, 2016, make
payments in immediately available funds to the Issuer (each such payment, a
“Junior Noteholder Top-Up Amount”) in an amount necessary to cause the Gross
Loss to be less than 50% of the Junior Note Trigger Amount as of such day. The
Junior Noteholders may also, in their respective sole discretion at any time
fund a Junior Noteholder Top-Up Amount in an amount at least equal to $100,000
and integral multiples of $1,000 thereafter. Each Junior Noteholder Top-Up
Amount shall be deposited in the Principal Account. Upon funding, the Note
Registrar will record a corresponding increase in the Outstanding Junior Note
Amount of the relevant Junior Note.

(b) If, on any day after which the Junior Noteholders have made a payment of any
Junior Noteholder Top-Up Amounts, the Gross Loss is less than 50% of the Junior
Note Trigger Amount as of such day, then any Junior Noteholder may request in
writing that the Issuer return any Junior Noteholder Top-Up Amounts it has
funded in an amount not to exceed the lesser of (x) the aggregate Junior
Noteholder Top-Up Amounts funded by such Junior Noteholder and (y) such Junior
Noteholder’s pro rata portion (based on the aggregate Junior Note Required
Amounts funded) of the Aggregate Junior Note Return Amount (such lesser amount,
the “Junior Note Return Amount”); provided that the aggregate amount of any
Junior Note Return Amounts returned on any day shall be at least equal to
$100,000 and integral

 

-23-



--------------------------------------------------------------------------------

multiples of $1,000. Within two Business Days of such request, the Issuer shall
pay to the account specified by such Junior Noteholder in immediately available
funds the applicable Junior Note Return Amount. Upon such payment, the Note
Registrar will record a corresponding decrease in the Outstanding Junior Note
Amount of the relevant Junior Note.

ARTICLE III

WAREHOUSING OF COLLATERAL DEBT OBLIGATIONS

Section 3.1 Purchases and Sales.

This Section 3.1 shall apply to all purchases and to sales other than sales
pursuant to Section 3.2.

(a) The Issuer will purchase and sell Collateral Debt Obligations and agree to
participate in a refinancing or re-pricing of Collateral Debt Obligations upon
the instruction of the Portfolio Manager and approval of the Senior Commitment
Party. The Senior Commitment Party will have the ability, in its sole
discretion, to approve or decline to approve the purchase or sale or refinancing
or re-pricing of any Collateral Debt Obligation; provided that, in connection
with any sale of a Collateral Debt Obligation, no such approval of the Senior
Commitment Party shall be required, and any such sale shall be deemed to have
been approved by the Senior Commitment Party, if either (i) the sale price
(exclusive of accrued but unpaid interest) of such Collateral Debt Obligation is
equal to, or greater than, the purchase price (exclusive of accrued but unpaid
interest) of such Collateral Debt Obligation or (ii) if after giving effect to
such sale on such day the Gross Losses would be less than 30% of the Junior Note
Trigger Amount and (b) without duplication, the Junior Noteholder Aggregate
Top-Up Amount. The Senior Commitment Party agrees to use its reasonable best
efforts to respond on the same Business Day to the Portfolio Manager with
respect to any request for approval of the sale of a Collateral Debt Obligation
that requires such approval. Notwithstanding the foregoing, the Portfolio
Manager shall not be required to obtain approval with respect to the obligations
listed in Schedule 3 hereto (such obligations, the “Pre-approved Collateral Debt
Obligations”). The Portfolio Manager may remove any Collateral Debt Obligation
from Schedule 3 at any time by written notice to the Senior Commitment Party and
the Senior Commitment Party may remove any Collateral Debt Obligation from
Schedule 3 at any time by written notice from the Senior Commitment Party to the
Portfolio Manager; provided that the Senior Commitment Party may not cause a
removal of a Collateral Debt Obligation from Schedule 3 if a trade date has
occurred in relation to such Preapproved Collateral Debt Obligation (and the
related settlement date has not occurred) until after such settlement date has
occurred. Notwithstanding anything herein to the contrary, no purchase or
commitment to purchase the first Collateral Debt Obligation may be made until
the Senior Commitment Party has notified the Issuer and the Portfolio Manager in
writing that trading may commence. The Portfolio Manager will promptly notify
the Senior Commitment Party of any proposed refinancing or re-pricing of a
Collateral Debt Obligation for which it is requesting approval and the Senior
Commitment Party agrees to respond to such request within ten (10) Business Days
of the request or, if the Portfolio Manager informs the Senior Commitment Party
that approval is required for such proposed refinancing or re-pricing within
less than ten (10) Business Days, the Senior Commitment Party shall respond in
such shorter time period; provided that the Senior Commitment Party shall always
have at least five (5) Business Days to respond.

 

-24-



--------------------------------------------------------------------------------

(b) The Portfolio Manager will select Collateral Debt Obligations for
acquisition or disposition subject to the Eligibility Criteria set forth in
Annex I and the Portfolio Acquisition and Disposition Requirements.

(c) No commitment to purchase a Collateral Debt Obligation may be made if, after
giving effect to such proposed purchase, the result of (i) the aggregate
outstanding principal amount of all Collateral Debt Obligations purchased or
committed to be purchased as of such date minus (ii) the aggregate outstanding
principal amount of all Collateral Debt Obligations to be sold as of such date,
would exceed the Maximum Traded Portfolio Amount; provided that the aggregate
outstanding principal amount of all Collateral Debt Obligations on a settled
basis shall not exceed the Maximum Commitment Amount.

(d) The Issuer will use commercially reasonable efforts to sell any Defaulted
Collateral Debt Obligation within five Business Days of becoming aware that such
Collateral Debt Obligation has become a Defaulted Collateral Debt Obligation,
subject to approval of the Senior Commitment Party, except that if the CLO
Transaction has not priced, and the Gross Loss is less than $5,000,000, the
Portfolio Manager may direct the Issuer not to sell a Collateral Debt Obligation
that is a Defaulted Collateral Debt Obligation solely because of the application
of clause (e) in the definition thereof (so long as the total amount of such
Collateral Debt Obligations then owned by the Issuer would not exceed the lesser
of (i) $5,000,000 and (ii) 10% of the Outstanding Senior Note Amount); provided,
however, that if the CLO Transaction has priced, or if the Gross Loss exceeds
$5,000,000, then the Portfolio Manager shall promptly notify the Senior
Commitment Party, and the Senior Commitment Party in its sole discretion may
direct the Issuer to sell such Defaulted Collateral Debt Obligations). The
Portfolio Manager Parties and the Junior Noteholders will have the right to bid
on such Defaulted Collateral Debt Obligation; provided that the Senior
Commitment Party may decline to accept such bid if it is the sole bid on such
Defaulted Collateral Debt Obligation. The Portfolio Manager Parties shall also
have the right to match the highest bid on such Defaulted Collateral Debt
Obligation.

(e) The Issuer will use commercially reasonable efforts to sell any Ineligible
Collateral Debt Obligation within five Business Days of becoming aware that such
Collateral Debt Obligation has become an Ineligible Collateral Debt Obligation,
but no later than the Closing Date, subject to approval of the Senior Commitment
Party. The Portfolio Manager Parties and the Junior Noteholders will have the
right to bid on such Ineligible Collateral Debt Obligation; provided that the
Senior Commitment Party may decline to accept such bid if it is the sole bid on
such Ineligible Collateral Debt Obligation. The Portfolio Manager Parties shall
also have the right to match the highest bid on such Ineligible Collateral Debt
Obligation.

(f) The proceeds of any sale of Collateral Debt Obligations, Defaulted
Collateral Debt Obligations or Ineligible Collateral Obligations, as the case
may be, will be deposited in the Principal Account and will be applied as
directed by the Portfolio Manager and, if a Gross Loss Event has occurred and is
continuing, to (i) the purchase of additional Collateral Debt Obligations that
have been approved for purchase by the Senior Commitment Party or (ii) the
prepayment of principal of and interest on the Senior Notes. For the avoidance
of doubt, any such prepayment of principal of and interest on the Senior Notes
shall not decrease the Senior Note Commitment Amount.

 

-25-



--------------------------------------------------------------------------------

(g) By acquiring or disposing of any Collateral Debt Obligation pursuant to this
Section 3.1, the Issuer will be deemed to represent and certify to the Trustee
that such acquisition and/or disposition of such Collateral Debt Obligations by
the Issuer was undertaken in accordance with the Portfolio Acquisition and
Disposition Requirements.

Section 3.2 Liquidation.

(a) Upon a Liquidation Event, the Trustee, at the direction of the Controlling
Party, will liquidate all of the Collateral Debt Obligations and other
securities held by the Issuer within five Business Days (or, in the case of a
Liquidation Event arising out of a Termination Event under clause (b) of the
definition of such term, 60 days) following such Liquidation Event based on the
highest bid prices received by the Trustee (which bids may be from the Arranger,
a Junior Noteholder or, as long as a Termination Event resulting from a
Portfolio Manager Breach has not occurred, a Portfolio Manager Party).
Notwithstanding the foregoing, the Senior Commitment Party will have approval
rights on all sales and sales prices if the aggregate sales are not expected to
be sufficient to, in the sole determination of the Arranger, (x) settle all
trades with respect to purchased (but unsettled) Collateral Debt Obligations and
(y) repay the Outstanding Senior Note Amount and all accrued and unpaid interest
on the Senior Note(s).

Except with respect to sales pursuant to clause (b) below, the Portfolio Manager
will include in each solicitation of bids made by it in respect of the
liquidation of Collateral Debt Obligations pursuant to this Section 3.2(a),
potential bidders identified to it by the Arranger or the Controlling Party;
provided that the following entities (or their respective affiliates) shall in
all cases be permitted to bid: any Junior Noteholder, Bank of America, NA;
Barclays Bank plc; BMO Capital Markets; BNP Paribas; Cantor Fitzgerald;
Citibank, N.A.; Credit Suisse; Deutsche Bank AG; GE Capital; Goldman Sachs &
Co.; Jefferies.; J.P. Morgan; Keybank; Morgan Stanley & Co.; Royal Bank of
Canada; The Royal Bank of Scotland plc; Scotiabank; Societe Generale; Suntrust;
The Toronto-Dominion Bank; UBS AG; and Wells Fargo Bank, National Association.
The Portfolio Manager shall be given prior written notice of any liquidation of
the Collateral Debt Obligations by the Trustee, and, as long as a Termination
Event resulting from a Portfolio Manager Breach has not occurred, the Portfolio
Manager Parties shall have the right to bid on such Collateral Obligations. As
long as a Termination Event resulting from a Portfolio Manager Breach has not
occurred, the Portfolio Manager shall also have the right to match the highest
bid on the Collateral Debt Obligations being liquidated in accordance with this
Section 3.2.

If the Closing Date will occur, and there are any Ineligible Collateral Debt
Obligations, such Collateral Debt Obligations shall be liquidated at the
direction of the Portfolio Manager prior to the Closing Date.

(b) Upon the occurrence of a Liquidation Event (other than a Termination Event
due to a Portfolio Manager Breach), each of the Portfolio Manager Parties and
the Junior Noteholders will have the right to purchase in its discretion, in
accordance with applicable law and with the applicable provisions of Section 9.3
hereof, some or all of the Collateral Debt Obligations before any other
purchasers are solicited provided that as a result of such purchase

 

-26-



--------------------------------------------------------------------------------

by the Portfolio Manager Parties and/or the Junior Noteholders together with
other sales of Collateral Debt Obligations, the Senior Note(s) (including all
accrued and unpaid interest) would be paid in full and all amounts senior to the
Senior Note(s) under the Priority of Payments would be paid in full.

(c) With respect to a liquidation pursuant to Section 3.2(a) above, the Trustee,
at the direction of the Controlling Party, may, but shall not be obligated to,
also exercise all remedies available to it under the UCC and any other
applicable law that arise out of a default by a debtor, subject to the
provisions of Section 3.2(b) above and, to the maximum extent feasible and
permitted by law, following the procedures set forth in Section 3.2(a) above.
The Trustee shall not incur any liability as a result of the sale of the
Collateral Debt Obligations at any private or public sale conducted in
accordance with this Section 3.2 and in accordance with applicable law,
including, without limitation, the UCC.

Section 3.3 The Issuer (and the Portfolio Manager on its behalf) shall comply
with the Tax Operating Guidelines at all times before or during the Warehouse
Period unless the Issuer (or the Portfolio Manager on its behalf) has received
written advice from Paul Hastings LLP or Seward & Kissel LLP that, under the
relevant facts and circumstances with respect to such action or transaction, the
Issuer’s (or Portfolio Manager’s) failure to comply with one or more of such
provisions will not cause the Issuer to be treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes or
otherwise subject to U.S. federal income tax on a net income basis.

ARTICLE IV

PRIORITY OF PAYMENTS

Section 4.1 Priority of Payments.

Available Funds will be distributed in accordance with the following payment
priorities (collectively, the “Priority of Payments”):

(a) If the Closing Date occurs, on the Final Settlement Date, in the following
order of priority:

(i) to the payment of (x) fees, costs and expenses payable by the Issuer to the
Warehouse Collateral Administrator or the Trustee and (y) any indemnities
payable by the Issuer under this Agreement or the Warehouse Collateral
Administration Agreement; provided that the sum of the amounts payable pursuant
to this clause (y) shall not exceed $150,000;

(ii) to the Senior Noteholders, the Senior Note Interest due and payable on the
Senior Note(s);

(iii) to the Senior Noteholders, the Outstanding Senior Note Amount as the
redemption price of the Senior Note(s);

 

-27-



--------------------------------------------------------------------------------

(iv) to the payment of any amounts payable by the Issuer under this Agreement or
the Warehouse Collateral Administration Agreement not paid pursuant to clause
(i) above as a result of the limitation set forth therein;

(v) to each of the Junior Noteholders, pro rata based on the Outstanding Junior
Note Amount of its Junior Notes to the extent of amounts available under this
clause (v), the Positive Carry due and payable to the Junior Notes;

(vi) to each of the Junior Noteholders, pro rata and pari passu based on the
Outstanding Junior Note Amount of its Junior Notes, the aggregate Outstanding
Junior Note Amount as the redemption price of the Junior Notes; and

(vii) subject to Section 4.2, all remaining Available Funds will be retained by
the Issuer.

For the avoidance of doubt, if the Closing Date occurs, organizational expenses,
fees and expenses (including indemnification payments) payable by the Issuer
under this Agreement or the Warehouse Collateral Administration Agreement and
any other expenses of the Issuer will be paid from the proceeds of the CLO
Securities, or in the case of indemnification payments that become payable after
the Closing Date, under the terms of the indenture entered into by the Issuer on
the Closing Date. Any Net Trading Losses shall be for the account of the Issuer.

(b) If a Liquidation Event occurs, on the Final Settlement Date, in the
following order of priority:

(i) except to the extent paid by the Arranger or the Portfolio Manager under the
Engagement Letter, to the payment of any accrued and unpaid fees and expenses of
the Warehouse Collateral Administrator under the Warehouse Collateral
Administration Agreement and the Trustee (including all costs of liquidation and
any indemnification payments due and payable by the Issuer to the Warehouse
Collateral Administrator and the Trustee);

(ii) to the Senior Noteholders, the Senior Note Interest due and payable on the
Senior Note(s);

(iii) to the Senior Noteholders, the Outstanding Senior Note Amount as the
redemption price of the Senior Note(s);

(iv) except to the extent paid under the Engagement Letter and if not paid
pursuant to clause (i) above, to the payment of any costs and expenses
(including indemnity amounts) of the Issuer relating to this Agreement or the
Warehouse Collateral Administration Agreement;

(v) to each of the Junior Noteholders, pro rata and pari passu based on the
Outstanding Junior Note Amount of its Junior Notes to the extent of amounts
available under this clause (v), the Positive Carry due and payable to the
Junior Notes; and

 

-28-



--------------------------------------------------------------------------------

(vi) to each of the Junior Noteholders, pro rata and pari passu based on the
Outstanding Junior Note Amount of its Junior Notes, all remaining Available
Funds.

Section 4.2 To the extent that there is accrued and unpaid Warehouse Interest on
(a) the Closing Date, such amounts shall be paid from the proceeds of the sale
of the CLO Securities and will constitute Available Funds and be distributed
pursuant to Section 4.1, or (b) the Final Settlement Date after a Liquidation
Event occurs, the Arranger shall direct the Warehouse Collateral Administrator
to distribute such amounts no later than the next Business Day after their
receipt in accordance with Section 4.1(b).

ARTICLE V

NOTICES

Section 5.1 Except as otherwise expressly provided herein, any request, demand,
authorization, direction, notice, consent or waiver or other documents provided
or permitted by this Agreement to be made upon, given or furnished to, or filed
with any of the parties indicated below shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form
or by electronic mail with delivery confirmed at the address set forth on
Schedule 1 (or at any other address provided in writing by the relevant party).
Notwithstanding anything herein to the contrary, any notice delivered to the
Arranger and/or the Portfolio Manager by any party hereunder shall also be
provided to the Junior Noteholders (including for the avoidance of doubt, any
Notice of Borrowing).

ARTICLE VI

REPORTING; CONFIDENTIALITY

Section 6.1

(a) On each Business Day during the Warehouse Period, the Warehouse Collateral
Administrator shall provide to the Senior Commitment Party, the Arranger, the
Junior Noteholders and the Portfolio Manager the Daily Report. Not later than
the second Business Day prior to the Closing Date, the Warehouse Collateral
Administrator shall provide to the Senior Commitment Party, the Arranger, the
Junior Noteholders and the Portfolio Manager a Pre-Closing Report.

(b) Not later than the third Business Day prior to the Final Settlement Date
(provided that the Warehouse Collateral Administrator has been given notice of
such Final Settlement Date at least four Business Days prior to the occurrence
thereof), the Warehouse Collateral Administrator shall provide the Senior
Commitment Party, the Arranger, the Junior Noteholders and the Portfolio Manager
a draft of a Final Settlement Date Report. The Warehouse Collateral
Administrator shall provide the Senior Commitment Party, the Arranger, the
Junior Noteholders and the Portfolio Manager, in addition to the Collateral
Reports, on the Final Settlement Date, the final version of the Final Settlement
Date Report as approved by the Senior Commitment Party, the Junior Noteholders
and the Portfolio Manager prior to any distributions on that date.

 

-29-



--------------------------------------------------------------------------------

Each of the Senior Commitment Party, the Arranger, the Junior Noteholders and
the Portfolio Manager agrees and acknowledges that failure of the Warehouse
Collateral Administrator to give any information hereunder (including Collateral
Reports) or any defect therein, shall not impair or affect the obligations of
such parties hereunder (including under Article III and Article IV).

Each Collateral Report will be delivered electronically.

Section 6.2

(a) The parties hereto agree that the terms and substance of this Agreement and
any term sheet setting forth the terms embodied herein shall be kept
confidential and shall not be disclosed, directly or indirectly, to any other
person except on a need-to-know basis to the respective employees, directors,
auditors, accountants, counsel and other advisors of the parties hereto and to
the extent required or compelled in a judicial or administrative proceeding by
court decree, subpoena or legal or administrative orders or processes or as
otherwise required by relevant law or relevant governmental or legislative
authority, regulatory agency or authority, or quasi-regulatory authority,
including without limitation, U.S. federal securities laws, rules or
regulations; provided that nothing herein shall prohibit the Credit Suisse
Parties from disclosing any terms hereof in the offering document for the CLO
Transaction or to prospective providers of financing or credit protection who
agree to be bound by terms of this Section 6.2(a).

(b) Except as provided in clauses (c) and (d) below, each Junior Noteholder
agrees to maintain the confidentiality of any material non-public information
relating to the Collateral Debt Obligations that it may obtain from any Credit
Suisse Party.

(c) The limitations of clauses (a) and (b) above shall not be applicable to
disclosure (i) on a need to know basis to the respective employees, directors,
auditors, accountants, counsel and other advisors of the parties hereto or to
the employees, directors, auditors, accountants, counsel and other advisors of
any investment advisor or asset manager of a party hereto (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (ii) to the extent required or compelled in a judicial or
administrative proceeding by court decree, subpoena or legal or administrative
orders of processes or as otherwise required by relevant law or relevant
governmental or legislative authority, regulatory agency or authority or quasi
regulatory authority, including without limitation, U.S. federal securities
laws, rules or regulations, (iii) to any other party to this agreement, (iv) to
any nationally recognized rating agency, (v) to the extent necessary in
connection with the exercise of any remedy hereunder and (vi) in connection with
any litigation or dispute between or among any of the parties hereto.

(d) The limitations of clause (b) above shall not be applicable with respect to
any material non-public information received by a Junior Noteholder or any of
its affiliates independently that such Junior Noteholder obtains from a source
other than a Credit Suisse Party, including in connection with such Junior
Noteholder’s present or future direct investment in any Collateral Debt
Obligation or indirect investment through another fund or vehicle.

 

-30-



--------------------------------------------------------------------------------

Section 6.3 The Arranger shall promptly notify the Portfolio Manager (with a
copy to the Warehouse Collateral Administrator) of the occurrence of the Debt
Marketing Date and the Pricing Date for purposes of determining the Senior Note
Draw Down Limit.

ARTICLE VII

REPRESENTATIONS

Section 7.1 Representations of the Parties.

(a) Each of the Junior Noteholders and the Portfolio Manager represents and
warrants as to itself to the other parties hereto as of the date of this
Agreement and each Draw Date that:

(i) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is organized;

(ii) it has full power and authority and has taken all action necessary to
execute and deliver this Agreement and to fulfill its obligations hereunder and
to consummate the transactions hereby;

(iii) the making and performance by it of this Agreement does not and will not
violate any law or regulation of the jurisdiction under which it exists, any
other law or regulation applicable to it, any other agreement to which it is a
party or by which it is bound or to which any of its assets is subject, or any
provisions of its charter or by-laws;

(iv) this Agreement has been duly executed and delivered by it and, when duly
executed by each other party hereto, constitutes the legal, valid and binding
obligation, enforceable against it in accordance with its terms (except to the
extent that the enforceability thereof may be limited by bankruptcy, insolvency
or other similar laws of general applicability affecting the enforcement of
creditors’ rights generally and by a court’s discretion in relation to equitable
remedies);

(v) all approvals, authorizations and other actions by, or filings with, any
governmental authority necessary for, the validity or enforceability of its
obligations under this Agreement have been obtained; and

(vi) it is not, nor shall it be deemed to be, a fiduciary of, or otherwise have
a trust relationship with, any other party in connection with this Agreement or
any transaction contemplated herein and, except as expressly set forth herein,
shall have no obligation, duty or responsibility to such other party.

(b) Each of the Junior Noteholders and the Senior Commitment Party represents
and warrants as of the date of this Agreement and (for so long as it holds
Junior

 

-31-



--------------------------------------------------------------------------------

Notes or the Senior Note, as applicable) as of each Draw Date, and the initial
Senior Noteholder represents and warrants as of the date of this Agreement and
any transferee of a Senior Note or a Junior Note represents and warrants as of
the transfer date and as of each Draw Date, in each case to the Issuer, to each
Credit Suisse Party and to the Portfolio Manager that:

(i) it is (x) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act) that is also a “qualified purchaser” for purposes of the
Investment Company Act, and it is acquiring the Notes for its own account or
(y) in the case of the Junior Notes, a person that is not a “U.S. person” as
defined in Regulation S under the Securities Act, and is acquiring the Junior
Notes in an offshore transaction (as defined in Regulation S) in reliance on the
exemption from Securities Act registration provided by Regulation S;

(ii) it understands that: (A) subject to the terms of this Agreement, proceeds
from the issuance of the Notes will be invested in Collateral Debt Obligations;
(B) if the Warehouse Collateral is liquidated as a result of a Liquidation
Event, such liquidation may take place under market conditions that are not
advantageous to the Issuer, and as a result of any such liquidation, the
Noteholders may suffer a loss, which loss could equal its entire investment in
the applicable Notes; (C) all payments to the Junior Noteholders are subordinate
to payments to the Senior Noteholder pursuant to the Priority of Payments and
(D) all payments to it and any payments upon redemption of the Notes are payable
only in accordance with the Priority of Payments to the extent the Issuer has
sufficient Available Funds.

(iii) it has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of its investment in the
Collateral Debt Obligations and is able to bear the economic risk of such
investment;

(iv) it understands that an investment in the Collateral Debt Obligations
involves certain risks, including the risk that the CLO Transaction will not be
completed and the risk of loss of all or a substantial part of its investment;
and it has had access to such financial and other information concerning the
Issuer, the Portfolio Manager, the Collateral Debt Obligations and the credit
markets as it deemed necessary or appropriate in order to make an informed
decision with respect to its entering into this Agreement;

(v) it has made its own independent investigation in connection with its
decision to purchase Notes and is not relying on any advice, counsel or
representations (whether written or oral) of the Issuer, any Credit Suisse Party
(in the case of the Junior Noteholders), any Portfolio Manager Party (in the
case of the Junior Noteholders, the Senior Commitment Party and initial Senior
Noteholder) or any other person in connection therewith;

(vi) it is not a member of the public in the Cayman Islands;

(vii) it is not purchasing the Notes with a view to the resale, distribution or
other disposition thereof in violation of the Securities Act.

 

-32-



--------------------------------------------------------------------------------

(viii) (A) it is not, and is not acting on behalf of, a Benefit Plan Investor
and (B) if it is a governmental, church, non-U.S. plan or other plan, (x) it is
not and, for so long as it holds such Notes or interest therein will not be,
subject to Similar Law and (y) its acquisition, holding and disposition of such
Notes will not constitute or result in a non-exempt violation of any Other Plan
Law;

(ix) in the case of the Senior Commitment Party and the initial Senior
Noteholder, it understands that the Senior Note(s) are not transferable except
to a transferee that makes all of the representations and warranties contained
in a Transfer Certificate or following receipt by the Issuer of an opinion of
nationally recognized counsel acceptable to the Issuer to the effect that,
following such transfer, the Senior Note(s) will continue to be exempt from the
registration requirements of the Securities Act and that neither the Issuer nor
the pool of assets owned by the Issuer will be required to register as an
investment company under the Investment Company Act;

(x) it understands that the Issuer’s sole source of funds for payment of all
amounts due under the Note and this Agreement shall be the Warehouse Collateral,
and, upon application of the proceeds of the Warehouse Collateral in accordance
with the terms and under the circumstances described in this Agreement
(including the Priority of Payments), no recourse shall be had against the
Issuer for any amounts still outstanding by the Issuer and all obligations of,
and any claims against, the Issuer arising from the Note and this Agreement or
any transactions contemplated hereby shall be extinguished and shall not
thereafter revive;

(xi) it understands it may not, prior to the date that is one year (or, if
longer, the then applicable preference period) plus one day after termination of
this Agreement or, in the event that CLO Securities are issued in respect of the
CLO Transaction, the payment in full of all such CLO Securities institute
against, or join any other individual or entity in instituting against the
Issuer, any bankruptcy, reorganization, arrangement, winding-up, insolvency,
moratorium or liquidation proceedings, or other proceedings under Cayman Islands
bankruptcy laws, United States federal or state bankruptcy laws, or any similar
laws;

(xii) in the case of the Junior Noteholders, it understands that the Junior
Notes may not be transferred unless (x) such transfer is solely in respect of
the Outstanding Junior Note Amount of a Junior Note, (y) such transfer is to
(I) an affiliate (it being understood that for purposes of this clause (I) the
term “affiliate” shall include all funds and accounts managed by NewStar
Financial, Inc. or any of its affiliates) or (II) a Junior Noteholder identified
as such in the Note Register as of the Effective Date or one of its affiliates
and (z) the transferee makes all of the representations and warranties contained
in a Transfer Certificate;

(xiii) in the case of the Junior Noteholders, upon becoming a holder of a Note
and thereafter as required by law or as requested by the Issuer, it will provide
the Issuer with a properly completed and signed Internal Revenue Service Form
W-9 (or applicable successor form) in the case of a person that is a United
States Person or the appropriate Internal Revenue Service Form W-8 (or
applicable successor form) in the case of a person that is not a United States
Person, in each case establishing that it is entitled to receive payments on the
Notes free from any U.S. federal withholding tax;

 

-33-



--------------------------------------------------------------------------------

(xiv) in the case of the Junior Noteholders, each holder of a Note that is not a
United States Person will make, or by acquiring this Note or an interest in this
Note will be deemed to make, a representation to the effect that (i) either
(a) it is not a bank (or an entity affiliated with a bank) extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business (within the meaning of section 881(c)(3)(A) of the Code), (b) it is a
person that is eligible for benefits under an income tax treaty with the United
States that eliminates U.S. federal income taxation of U.S. source interest not
attributable to a permanent establishment in the United States, or (c) it has
provided an Internal Revenue Service Form W-8ECI representing that all payments
received or to be received by it from the Issuer are effectively connected with
the conduct of a trade or business in the United States, and (ii) it is not
purchasing this Note or an interest in this Note in order to reduce its U.S.
federal income tax liability pursuant to a tax avoidance plan; and

(xv) in the case of the Junior Noteholders, it will (i) provide the Issuer (and
any of its agents), with any correct, complete and accurate information that may
be required for the Issuer to comply with FATCA and will take any other actions
that the Issuer (or any of its agents) deems necessary to comply with FATCA and
(ii) update any such information provided in clause (i) promptly upon learning
that any such information previously provided has become obsolete or incorrect
or is otherwise required. In the event the holder fails to provide such
information, take such actions or update such information, (a) the Issuer (and
any agent acting on its behalf) is authorized to withhold amounts otherwise
distributable to the holder as compensation for any cost, loss or liability
suffered as a result of such failure and (b) the Issuer (and any agent acting on
its behalf) will have the right to compel the holder to sells its Notes or, if
such holder does not sell its Notes within 10 Business Days after notice from
the Issuer (or any agent acting on its behalf), to sell such Notes at a public
or private sale called and conducted in any manner permitted by law, and to
remit the net proceeds of such sale (taking into account any taxes incurred by
the Issuer in connection with such sale) to the holder as payment in full for
such Notes.

(c) Each Junior Noteholder represents and warrants to each Credit Suisse Party,
and CS (in its capacities as Senior Commitment Party and initial Senior
Noteholder) represents and warrants to each Junior Noteholder, as of the date of
this Agreement and as of each Draw Date that:

(i) no Credit Suisse Party has given the Junior Noteholders, and no Junior
Noteholder has given CS (directly or indirectly through any other person) any
assurance, guarantee or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence or benefit (including legal, regulatory, tax, financial, accounting
or otherwise) of the Junior Notes;

 

-34-



--------------------------------------------------------------------------------

(ii) it acknowledges that, other than as expressly set forth herein, it has no
rights or recourse with respect to the Collateral Debt Obligations or against
any Credit Suisse Party, any Junior Noteholder or the Issuer;

(iii) sales of Collateral Debt Obligations may result in Trading Losses that may
reduce the amount payable on the Junior Notes under the Priority of Payments;

(iv) none of the Credit Suisse Parties has a fiduciary, advisory or agency
relationship with the Junior Noteholders or their affiliates in respect of any
of the transactions contemplated by this Agreement, irrespective of whether any
Credit Suisse Party has advised or is advising the Junior Noteholders (or their
affiliates) on other matters and it waives, to the fullest extent permitted by
law, any claims it may have against the Credit Suisse Parties for breach of
fiduciary duty or alleged breach of fiduciary duty in respect of any of the
transactions contemplated by this Agreement and agrees that the Credit Suisse
Parties shall have no liability (whether direct or indirect) to the Junior
Noteholders (or their affiliates) in respect of any such fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Junior Noteholders (or their affiliates), including directors, partners, equity
holders, employees or creditors of the Junior Noteholders (or their affiliates);

(v) it has been advised that the Credit Suisse Parties are engaged in a broad
range of transactions which may involve interests that differ from those of the
Junior Noteholders (or their affiliates) and agrees that the Credit Suisse
Parties have no obligation to disclose such interests and transactions to the
Junior Noteholders (or their affiliates) by virtue of any fiduciary, advisory or
agency relationship or otherwise;

(vi) the Senior Commitment Party may, in its sole discretion, decline to approve
financing any Collateral Debt Obligations selected by the Portfolio Manager, and
act in the interest of the Senior Commitment Party in exercising its rights and
remedies under this Agreement; and

(vii) the Credit Suisse Parties are full service securities firms engaged in
securities trading and brokerage activities, as well as the provision of
investment banking and structuring services. In the ordinary course of their
business, the Credit Suisse Parties may from time to time effect transactions
for their own accounts or for the accounts of customers, and underwrite, act as
placement agent for or hold positions in, securities or options on securities of
the Portfolio Manager, its affiliates and obligors of the Collateral Debt
Obligations, may act as selling institution with respect to participations that
are Collateral Debt Obligations and may sell certain Collateral Debt Obligations
to the Issuer and may buy certain Collateral Debt Obligations from the Issuer;

(d) Each of the Junior Noteholders represents and warrants as of the date of
this Agreement and (for so long as it holds Junior Notes) as of each Draw Date
and any transferee of a Junior Note represents and warrants as of the transfer
date and as of each Draw Date, in each case to the Portfolio Manager that:

 

-35-



--------------------------------------------------------------------------------

(i) it acknowledges that the Credit Suisse Parties and the Portfolio Manager
have not given it any investment advice, credit information or opinion on
whether such Junior Noteholder’s interest in the transactions hereunder are
prudent;

(ii) it acknowledges that (A) the Credit Suisse Parties or the Portfolio Manager
may have, and later may come into possession of, information with respect to the
Collateral Debt Obligations, any obligor or any of its affiliates that is not
known to such Junior Noteholder and that may be material to a decision to
dispose of the Collateral Debt Obligations (“Junior Noteholder Excluded
Information”), (B) a Collateral Debt Obligation may be disposed of hereunder
notwithstanding such Junior Noteholder’s lack of knowledge of the Junior
Noteholder Excluded Information and (C) none of the Credit Suisse Parties, nor
the Portfolio Manager nor any of their respective affiliates shall have any
liability to such Junior Noteholder, and such Junior Noteholder waives and
releases any claims that it might have against the Credit Suisse Parties, the
Portfolio Manager or any of their respective Affiliates, whether under
applicable securities laws or otherwise, with respect to the nondisclosure of
the Junior Noteholder Excluded Information in connection with the transactions
contemplated hereby; provided, however, that the Junior Noteholder Excluded
Information shall not and does not affect the truth or accuracy of any express
representations or warranties of the Credit Suisse Parties or the Portfolio
Manager in this Agreement; and

(iii) The Junior Noteholder acknowledges that the Junior Noteholder: (A) shall
have no recourse to the Senior Commitment Party, except for (x) Senior
Commitment Party’s breach of its representations, warranties, covenants or
agreements, in each case, as expressly stated in this Agreement, and (y) as
provided under applicable law; and (B) shall have no recourse to the Portfolio
Manager, except as provided in Section 9.2.

(e) The Issuer makes the representations set forth in Section 7.1(a) in respect
of itself, and further represents as set forth below to each Credit Suisse
Party, the Junior Noteholders and the Bank as of the date of this Agreement and
as of each Draw Date that:

(i) it (A) has not incurred any material liability or contingent obligation
except under the Notes, this Agreement, the Administration Agreement and the
Warehouse Collateral Administration Agreement and as may be satisfied or
terminated as of the date hereof and (B) has no subsidiaries (other than any
subsidiary formed to be co-issuer of the CLO Securities). The Issuer has issued
no shares or other equity interests other than its Ordinary Shares or NS Shares
and no securities other than the Senior Note(s) and Junior Notes. All payments
that the Issuer may make in respect of debt other than the Senior Note(s) or the
Junior Notes hereunder are expressly subordinated to the Senior Note(s) and the
Junior Notes hereunder;

(ii) it is the sole owner of and has full power, authority and legal right to
pledge and transfer all assets pledged by it hereunder free and clear of, and
such pledge and transfer will not create, any lien thereon (other than the lien
created by this Agreement). No filings or recordings are required to perfect the
Trustee’s first priority perfected security interest in such assets other than
the filing of a financing statement under the Uniform Commercial Code with the
Recorder of Deeds of the District of

 

-36-



--------------------------------------------------------------------------------

Columbia with respect thereto naming the Issuer as debtor and the Trustee as
secured party. The Issuer acquired ownership of such assets for value in good
faith without notice of any adverse claim and has not assigned, pledged or
otherwise encumbered any interest in such assets other than hereunder;

(iii) its full and correct legal name as of the date hereof is as set forth in
the preamble hereof. It is an exempted company incorporated with limited
liability under the laws of the Cayman Islands. Its location (as defined in
Section 9-307 of the Uniform Commercial Code), place of business and chief
executive office is: c/o MaplesFS Limited, P.O. Box 1093, Boundary Hall, Cricket
Square, Grand Cayman, KY1-1102, Cayman Islands;

(iv) each acquisition and disposition of Collateral Debt Obligations by the
Issuer has been undertaken in accordance with the Portfolio Acquisition and
Disposition Requirements;

(v) it is not required to register as an investment company under the Investment
Company Act; and

(vi) except in connection with the purchase of Collateral Debt Obligations, it
will not enter into any agreements that provide for a future financial
obligation on the part of the Issuer, except for any agreements that contain
customary “non-petition” and “limited recourse” provisions.

Section 7.2 Covenants of the Issuer.

The Issuer hereby covenants to each Credit Suisse Party, the Junior Noteholders,
the Portfolio Manager and the Bank that:

(a) The Issuer will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business. The Issuer will (i) ensure that all corporate or other formalities
regarding its existence (including, to the extent required by applicable law,
holding board of directors’ and shareholders’, or other similar, meetings) or
registrations are followed, (ii) maintain its books and financial statements and
records separate from the books and financial statements and records of any
other Person or entity and (iii) conduct its business, and otherwise hold itself
out to the public, in its own name, as a separate and independent entity.

(b) The Issuer will comply with all laws, rules, regulations and orders of any
governmental authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a material adverse effect on the Issuer or the
transactions contemplated by this Agreement.

(c) It will use the proceeds of each draw on the Noteholders solely to acquire
Collateral Debt Obligations; provided that, (I) if the Junior Noteholders elect
to fund the full Junior Note Commitment Limit or any portion thereof and (II) if
any Junior Noteholder elects to pay any Junior Noteholder Top-Up Amount, and
such funding and/or payment, as applicable is

 

-37-



--------------------------------------------------------------------------------

in excess of the amount required to acquire Collateral Debt Obligations at that
time, the excess may be deposited into the Principal Account and applied on the
next date on which a Collateral Debt Obligation is acquired.

(d) The Issuer has complied, and will comply, with all undertakings related to
Rule 17g-5 under the Securities Exchange Act of 1934, as amended made by it or
on its behalf to each rating agency hired to provide the initial credit ratings
on the CLO Securities.

(e) If the Issuer or the Portfolio Manager on its behalf receives any notice or
other communication concerning any amendment, supplement, consent, waiver or
other modification of any Collateral Debt Obligation or any related underlying
instrument or rights thereunder (other than, in each case, those that are
technical or clerical in nature) (each, an “Amendment”), or makes or is required
to make any affirmative determination to exercise or refrain from exercising any
rights or remedies thereunder, the Issuer or the Portfolio Manager on its behalf
will give prompt (but in no event more than ten Business Days) notice thereof to
the Senior Noteholder. In the case that an Amendment requires a vote and would,
in the commercially reasonable judgment of the Portfolio Manager or the Senior
Noteholder, have a material adverse effect on the Senior Noteholder, the
Portfolio Manager cannot vote on behalf of the Issuer unless provided prior
written consent by Credit Suisse Parties. The Senior Noteholder shall be under
no obligation to inform the Portfolio Manager that it considers any Amendment
would have a material adverse effect on it and failure to do so in relation to
one Amendment shall not preclude the Senior Noteholder from doing so in relation
to another Amendment.

(f) The Issuer will not incur any liability or contingent obligation, except as
contemplated by this Agreement, and will not create any subsidiaries or have any
other Affiliates other than any subsidiary formed to be co-issuer of the CLO
Securities. The Issuer will not issue any preference shares or similar
instruments other than the Ordinary Shares or the NS Shares of the Issuer.

(g) The Issuer will not create, incur, assume or permit to exist any lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except for the lien contemplated by this Agreement.

(h) The Issuer will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all any substantial part of its assets, except as expressly
contemplated by this Agreement.

(i) The Issuer shall not take any action, or conduct its affairs in a manner,
that is likely to result in its separate existence being ignored or in its
assets and liabilities being substantively consolidated with any other Person in
a bankruptcy, reorganization, winding-up or other insolvency proceeding. Without
limiting the foregoing, the Issuer shall not (i) (A) have any employees, engage
in any transaction with any shareholder that would constitute a conflict of
interest or pay dividends; provided that the foregoing shall not prohibit the
Issuer from entering into the transactions contemplated by the Administration
Agreement with its corporate

 

-38-



--------------------------------------------------------------------------------

administrator or (B) pay any amounts other than in accordance with the terms of
this Agreement, (ii) commingle its funds with those of any other Person or
entity; or (iii) hold itself out as being liable for the debts of any other
entity, nor permit any Person to hold itself out as liable for the debts of the
Issuer.

(j) The Issuer will not engage in any business, undertake any activity or enter
into any transaction other than the transactions contemplated by this Agreement,
or other such acts or transactions customarily undertaken or consummated in
connection with the issuance of securities under a collateralized loan
obligation transaction.

(k) The Issuer shall take all commercially reasonable measures to comply with
FATCA.

(l) The Issuer will ensure that each acquisition and disposition of Collateral
Debt Obligations by the Issuer will be undertaken in accordance with the
Portfolio Acquisition and Disposition Requirements.

(m) The Issuer shall redeem the NS Shares from NewStar Capital LLC in accordance
with Article 8 of the Memorandum and Articles.

Section 7.3 Covenants of NewStar Capital LLC.

(a) NewStar Capital LLC hereby covenants that on the Closing Date, it shall
offer each of its NS Shares for redemption in accordance with Article 8 of the
Memorandum and Articles.

(b) NewStar Capital LLC shall indemnify each Credit Suisse Party for any
expenses, losses, claims, damages, judgments, assessments, charges, demands,
costs or other liabilities incurred by such Credit Suisse Party in connection
NewStar Capital LLC’s failure to comply with Section 7.3(a).

ARTICLE VIII

THE COLLATERAL

Section 8.1(a) As collateral security for the prompt payment in full and
performance when due (whether at stated maturity, by acceleration, by
liquidation or otherwise) of the Secured Obligations to the Trustee on behalf of
the Secured Parties in accordance with the Priority of Payments, the Issuer
hereby pledges to the Trustee on behalf of the Secured Parties and grants the
Trustee on behalf of the Secured Parties a first priority continuing security
interest in, lien on and right of set-off against, all of the Issuer’s right,
title and interest in, to and under all property of the Issuer, whether now
owned or hereafter acquired and whether now existing or hereafter coming into
existence, including, without limitation, each Collateral Debt Obligation, all
underlying instruments with respect to Collateral Debt Obligations, all of the
Issuer’s rights under the Warehouse Collateral Administration Agreement, the
Investment Management Agreement, each Warehouse Account, and all assets credited
to and funds on deposit in each Warehouse Account and all proceeds of the
foregoing, other than Excepted Property (collectively, the “Warehouse
Collateral”).

 

-39-



--------------------------------------------------------------------------------

(b) The Issuer will:

(i) deliver to the Warehouse Collateral Administrator any and all securities and
instruments evidencing or otherwise relating to Warehouse Collateral, endorsed
and/or accompanied by such instruments of assignment and transfer in such form
and substance as the Secured Parties may reasonably request, including by taking
all steps necessary to ensure that all Collateral Debt Obligations are credited
to the applicable Warehouse Account by the Warehouse Collateral Administrator
and held in accordance with the Warehouse Collateral Administration Agreement;

(ii) give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
hereunder or to enable the Controlling Party to exercise and enforce its rights
hereunder with respect to such pledge and security interest;

(iii) promptly furnish or cause to be furnished to the Senior Noteholder or
Junior Noteholders any information that it may reasonably request concerning the
Warehouse Collateral; and

(iv) preserve and protect the Trustee’s first priority security interest in
Warehouse Collateral, and take or cause any action requested by a Secured Party
and necessary to preserve, defend, protect or perfect such first priority
security interest.

(c) Except as expressly permitted hereunder or under the Warehouse Collateral
Administration Agreement, the Issuer will not sell, assign, pledge, grant any
security interest in, exchange, transfer, hypothecate or otherwise dispose of or
grant any option with respect to such Warehouse Collateral, or agree to do any
of the foregoing, without the prior written consent of Senior Commitment Party.

(d) The Secured Parties hereby appoint the Bank as “Trustee” to act on their
behalf in accordance with this Agreement. If a Liquidation Event occurs, the
liquidation shall be effected as set forth in Section 3.2. The Bank in each of
its capacities under this Agreement shall have the same rights, protections,
indemnities and immunities provided to the Bank as Warehouse Collateral
Administrator under the Warehouse Collateral Administration Agreement (in
addition to those provided herein). In connection with a resignation of the Bank
as Warehouse Collateral Administrator, the Bank may resign from its other
capacities pursuant to this Agreement.

(e) The Issuer hereby irrevocably appoints the Trustee as its attorney-in-fact
with full power of substitution and authorizes the Trustee to take any action
and execute any instruments with respect to the Warehouse Collateral that the
Controlling Party may deem necessary or advisable in connection with (i) the
Issuer’s grant of a security interest in the Warehouse Collateral to the Trustee
for the benefit of the Secured Parties and any rights and remedies that the
Trustee may exercise in respect thereof upon the occurrence a Liquidation

 

-40-



--------------------------------------------------------------------------------

Event, (ii) the filing of one or more financing or continuation statements with
respect to the Warehouse Collateral, (iii) the filing of one or more termination
statements upon the occurrence of the Closing Date, (iv) the sale, termination
or other disposition of any Collateral Debt Obligations as provided herein or
(v) accomplishing any other purposes of this Agreement. The Issuer agrees that
the powers granted by this paragraph are exercisable at the direction of the
Controlling Party and are not intended to impose the obligations of Issuer on
the Trustee. The Trustee shall only be required to take actions or execute
instruments under this Section 8.1(e) (including for the avoidance of doubt
anything under Section 3.2) as directed by the Controlling Party. This power of
attorney shall be binding upon, and enforceable against, all beneficiaries,
successors, assigns, transferees and legal representatives of the Issuer.

(f) The security interest granted to secure the Secured Obligations hereunder
shall be terminated and released and all rights in the Warehouse Collateral will
revert to the Issuer upon final payment of all Secured Obligations and
termination of all funding obligations of the Noteholders. In connection with
such termination and release, the Trustee shall execute and deliver such
documents, instruments and certificates as the Issuer shall reasonably require
at the Issuer’s expense. The Secured Parties hereby authorize the Issuer or its
agent to file a termination of any financing statement filed with respect to the
Warehouse Collateral on or promptly after the Closing Date.

Section 8.2 There shall at all times be a Trustee hereunder which shall be an
independent organization or entity organized and doing business under the laws
of the United States of America or of any state thereof, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least U.S.$200,000,000, subject to supervision or examination by federal
or state authority, having a rating of at least “Baa1” by Moody’s and at least
“BBB+” by S&P and having an office within the United States, and who makes the
following representations:

(a) The Trustee is not affiliated, as that term is defined under Rule 405 under
the Securities Act, with the Issuer or with any Person involved in the
organization or operation of the Issuer.

(b) The Trustee meets the requirements of Rule 3a-7(a)(4)(i) under the
Investment Company Act.

(c) On the date of its appointment as Trustee, the Bank acting as Trustee holds
no indebtedness of the Issuer, it does not own any Notes for its own account and
has no present intention of acquiring any Notes. For avoidance of doubt, any
indebtedness or Notes held by the Bank in its capacity as custodian, trustee,
nominee, agent or any such other capacity for the account of another party shall
not be prohibited.

ARTICLE IX

PORTFOLIO MANAGER

Section 9.1 Appointment and Standard of Care. (a) The Issuer hereby appoints the
Portfolio Manager to be the Issuer’s portfolio manager for purposes of, and
hereby authorizes

 

-41-



--------------------------------------------------------------------------------

the Portfolio Manager to engage in, the transactions contemplated by this
Agreement for so long as this Agreement shall be in effect, and the Portfolio
Manager hereby accepts such appointment. Such appointment shall terminate
automatically (x) upon the execution of an investment management agreement among
the Issuer, the Portfolio Manager and any appropriate third parties on the
Closing Date (the “Investment Management Agreement”) or (y) if a Liquidation
Event occurs, on the Final Settlement Date. Pursuant to this Agreement, the
Portfolio Manager shall provide the following services to the Issuer: selecting,
supervising, managing, monitoring and directing on behalf of the Issuer the
investment, reinvestment and disposition of Collateral Debt Obligations and
assisting the Issuer in fulfilling its obligations, and exercising the rights
and obtaining the benefits to which it is entitled, hereunder and under and in
connection with Collateral Debt Obligations. Without limiting the foregoing:

(i) the Portfolio Manager shall, except as otherwise expressly required
hereunder, perform its obligations hereunder with reasonable care and in a
manner that the Portfolio Manager reasonably believes is consistent with those
policies and procedures as are customarily used by institutional managers of
recognized standing in connection with the management of assets of the nature
and the character of the Collateral Debt Obligations (and to the extent not
inconsistent with the foregoing, the Portfolio Manager shall follow its
customary standards, policies and procedures in performing its duties
hereunder);

(ii) the Portfolio Manager shall exercise reasonable care to avoid taking any
action that would (A) not be permitted under the organizational documents of the
Issuer, (B) cause the Issuer to violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Issuer, (C) require
registration of the Issuer as an “investment company” under the Investment
Company Act, (D) cause the Issuer to be engaged in a trade or business in the
United States, or (E) cause the Issuer to violate the terms hereof, provided
that the Portfolio Manager will not be treated as violating its obligation under
clause (D) of this Section 9.1 with respect to the acquisition, ownership, or
disposition of any Collateral Debt Obligation on behalf of the Issuer if such
acquisition, ownership, or disposition (taking into account the Issuer’s other
activities) complies with the Tax Operating Guidelines or if the Portfolio
Manager has received written advice from Paul Hastings LLP or Seward & Kissel
LLP to the effect that, under the relevant facts and circumstances with respect
to such acquisition, ownership, or disposition, taking into account such change
in law, and assuming compliance with the Indenture and all other provisions in
the Tax Operating Guidelines, the Issuer’s contemplated transaction or activity
would not cause the Issuer to be engaged, or deemed to be engaged, in a trade or
business within the United States for U.S. federal income tax purposes or
otherwise to be subject to U.S. federal income tax on a net basis, in each case
so long as there has not been a change in law subsequent to the date hereof or
the date of such advice (as the case may be) that the Portfolio Manager actually
knows (acting in good faith) could cause the Issuer to be engaged in a trade or
business in the United States notwithstanding compliance with the Tax Operating
Guidelines or such advice (as the case may be);

 

-42-



--------------------------------------------------------------------------------

(iii) the Portfolio Manager shall comply in all material respects with all laws
and regulations applicable to it in connection with the performance of its
duties hereunder;

(iv) to the extent it is necessary or appropriate in the judgment of the
Portfolio Manager to perform any services to be performed by it as portfolio
manager hereunder and in connection with any related documents and Collateral
Debt Obligations, the Portfolio Manager shall have the power to execute and
deliver documents and instruments and take actions in the name of or on behalf
of the Issuer with respect thereto (and the Issuer agrees to follow the lawful
instructions and directions of the Portfolio Manager in performing its services
hereunder); and

(v) the Portfolio Manager shall exercise reasonable care to ensure that each
acquisition and disposition of Collateral Debt Obligations by the Issuer will be
undertaken with the Portfolio Acquisition and Disposition Requirements.

(b) The Portfolio Manager is performing its services hereunder in order to
facilitate the closing of the CLO Transaction and will not be paid a fee
hereunder. The Portfolio Manager shall be responsible for its ordinary overhead
expenses (including, without limitation, rent, office expenses, and employee
salaries, wages and benefits) incurred in connection with the operation of its
business. Except as provided in the immediately preceding sentence, the Issuer
shall pay all reasonable third-party expenses, including fees and out-of pocket
expenses, incurred by the Portfolio Manager in connection with the services
provided under this Agreement with respect to (1) legal advisers, consultants,
rating agencies, accountants and other professionals retained by the Issuer or
the Portfolio Manager (on behalf of the Issuer), (2) asset pricing and asset
rating services, compliance services and software, and accounting, programming
and data entry services, (3) travel and other miscellaneous expenses incurred
and paid by the Portfolio Manager in connection with the Portfolio Manager’s
management of the Collateral Debt Obligations (including without limitation
expenses related to the workout of Collateral Debt Obligations), and
(4) expenses actually incurred and paid in connection with the purchase or sale
or holding of any Collateral Debt Obligations. To the extent any fees or
expenses set forth in the immediately preceding sentence are incurred for the
benefit of the Issuer and other entities affiliated with or advised by the
Portfolio Manager, the Issuer shall be responsible for only a pro rata portion
of such expenses of the Portfolio Manager, based on a good faith allocation by
the Portfolio Manager of such expenses among all such entities and the Issuer.
The Issuer shall pay the applicable expenses set forth above subject to and in
accordance with the Priority of Payments.

Section 9.2 Limits of Portfolio Manager’s Responsibilities. The Portfolio
Manager assumes no responsibility or liability hereunder other than to render
the services required to be performed hereunder in good faith and (subject to
the standard of conduct described in Section 9.1(a) above) shall not be
responsible for and shall have no liability for any action or inaction of the
Issuer, the Arranger, the Senior Commitment Party, the Warehouse Collateral
Administrator or any other person in following or declining to follow any
advice, recommendation or direction of the Portfolio Manager. Notwithstanding
anything in this Agreement to the contrary, except to the extent expressly
provided in the Engagement Letter in respect of certain of its obligations under
the Engagement Letter, none of the Portfolio Manager,

 

-43-



--------------------------------------------------------------------------------

its affiliates and any of their respective members, managers, directors,
officers, stockholders, agents, partners or employees shall be liable to the
Issuer, the Senior Commitment Party or any other person for any expenses,
losses, claims, damages, judgments, assessments, charges, demands, costs or
other liabilities (collectively, “Liabilities”) incurred by the Issuer, the
Senior Commitment Party or such other person that arise out of or in connection
with this Agreement or any agreement entered into in connection herewith or the
performance by the Portfolio Manager of the services required to be performed
hereunder or thereunder or for any decrease in the value of the Collateral Debt
Obligations, or any action taken or omitted to be taken hereunder or thereunder,
except for Liabilities arising from the Portfolio Manager’s gross negligence or
willful misconduct in the performance of its obligations under this Agreement.

Section 9.3 Other Relationships and Interests.

(a) The Portfolio Manager shall devote such part of its time as is reasonably
needed for the performance of the services contemplated by this Agreement;
provided that this Agreement shall not prevent the Portfolio Manager from
rendering similar services to other persons. Nothing in this Agreement shall
limit or restrict the Portfolio Manager or any of its officers, affiliates or
employees from, as permitted by law, buying, selling or trading in any
securities for its own or their own accounts. The Arranger, CS and the Issuer
acknowledge that the Portfolio Manager and its officers, affiliates and
employees, and the Portfolio Manager’s other clients may as permitted by law at
any time have, acquire, increase, decrease, or dispose of positions in
investments which are at the same time being acquired or disposed of by the
Issuer.

(b) The Portfolio Manager shall not purchase any Collateral Debt Obligation for
inclusion in the Warehouse Collateral directly from itself or any of its
affiliates as principal or any account or portfolio for which the Portfolio
Manager or any of its affiliates serve as investment advisor, or sell directly
any Collateral Debt Obligation to itself or any of its affiliates as principal
or any account or portfolio for which the Portfolio Manager or any of its
affiliates serve as investment advisor, unless (i) such transaction is exempt
from the prohibited transaction rules of ERISA and the Code, if applicable, will
not constitute or result in a non-exempt violation of any Other Plan Law, if
applicable and will be consummated on terms prevailing in the market, (ii) the
terms of such transaction are substantially as advantageous to the Issuer as the
terms the Issuer would obtain in a comparable arm’s length transaction with a
non-affiliate and (iii) such transaction complies with the Adviser’s Act, to the
extent applicable. In accordance with the foregoing, the Portfolio Manager may
effect client cross-transactions where the Portfolio Manager causes a
transaction to be effected between the Issuer and another fund or another
account managed or advised by it or one or more of its affiliates, but neither
it nor the affiliate will receive any commission or similar fee in connection
with such cross-transaction.

(c) The Portfolio Manager is responsible for the investment decisions made on
behalf of other advisory clients, including certain discretionary accounts. The
Portfolio Manager may determine that the Issuer and one or more other clients
should purchase or sell the same loans at the same time. In addition, from time
to time, the Portfolio Manager may aggregate purchase or sale orders for loans
in the secondary market for clients. In either case, the Portfolio Manager will
follow its applicable standard policies. Under some circumstances,

 

-44-



--------------------------------------------------------------------------------

such aggregation or allocation may adversely affect the Issuer with respect to
the price or size or the loan positions obtainable or salable. Moreover, it is
possible, due to differing investment objectives or other reasons, that the
Portfolio Manager or its affiliates may purchase loans of an issuer for one
client and sell such loans for another client, including the Issuer. Therefore,
the Issuer may not participate in gains or losses that were experienced by other
client accounts (and the Issuer’s portfolio yield may be higher or lower than
that of other client accounts) with similar investment objectives.

ARTICLE X

THE TRUSTEE

Section 10.1(a) The Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement, and no implied or
fiduciary covenants or obligations shall be read into this Agreement against the
Trustee, including, for avoidance of doubt, after the occurrence of a
Liquidation Event. Absent receipt of any direction from the Secured Parties, the
Trustee shall have no obligation to take any discretionary action under this
Agreement.

(b) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Agreement.

(c) The Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of Secured
Parties in accordance with this Agreement, relating to the time, method and
place of conducting any liquidation or exercising any trust or power conferred
upon the Trustee under this Agreement; provided, however, that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform on their
face to the requirements of this Agreement and shall promptly, but in any event
within three Business Days in the case of an Officer’s certificate furnished by
the Portfolio Manager, notify the party delivering the same if such certificate
or opinion does not conform. If a corrected form shall not have been delivered
to the Trustee within 15 days after such notice from the Trustee, the Trustee
shall so notify the Arranger.

(d) In no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

(e) As a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any opinion
of counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon.

 

-45-



--------------------------------------------------------------------------------

(f) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of the Secured Parties, shall (subject to the right of the Trustee
hereunder to be satisfactorily indemnified), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior notice to the
and the Portfolio Manager, to examine the books and records relating to the
Warehouse Collateral, personally or by agent or attorney, during the Issuer’s or
the Portfolio Manager’s normal business hours; provided that the Trustee shall,
and shall cause its agents to, hold in confidence all such information, except
(i) to the extent disclosure may be required by law by any regulatory,
administrative or governmental authority and (ii) to the extent that the
Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided, further, that the Trustee
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.

(g) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably believes to be authorized or within its rights or
powers hereunder.

(h) The Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Portfolio Manager, the Issuer, or any
clearing corporation and without limiting the foregoing, the Trustee shall not
be under any obligation to monitor, evaluate or verify compliance by the
Portfolio Manager with the terms hereof or any other agreement, or to verify or
independently determine the accuracy of information received by the Trustee from
the Portfolio Manager (or from any selling institution, agent bank, trustee or
similar source) with respect to the Warehouse Collateral.

(i) Notwithstanding any term hereof to the contrary, the Trustee shall be under
no duty or obligation in connection with the acquisition or Grant by the Issuer
to the Trustee of any item constituting the Warehouse Collateral, or to evaluate
the sufficiency of the documents or instruments delivered to it by or on behalf
of the Issuer in connection with its Grant or otherwise, or in that regard to
examine any underlying instrument, in each case, in order to determine
compliance with applicable requirements of and restrictions on transfer in
respect of such Warehouse Collateral.

(j) In the event the Bank is also acting in the capacity of Warehouse Collateral
Administrator, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Agreement shall also be afforded to the
Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Warehouse Collateral Administration
Agreement or any other documents to which the Bank in such capacity is a party.

(k) Any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Agreement shall not be construed as a duty.

(l) To the extent permitted by applicable law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Agreement or
otherwise.

 

-46-



--------------------------------------------------------------------------------

(m) To the extent not inconsistent herewith, the rights, protections and
immunities afforded to the Trustee pursuant to this Agreement also shall be
afforded to the Warehouse Collateral Administrator; provided that such rights,
immunities and indemnities shall be in addition to any rights, immunities and
indemnities provided in the Warehouse Collateral Administration Agreement.

(n) In making or disposing of any investment permitted by this Agreement, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its affiliates, in each case on an arm’s-length basis,
whether it or such affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account.

(o) The Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the investments,
(ii) using affiliates to effect transactions in certain investments and
(iii) effecting transactions in certain investments.

(p) The Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Agreement or any supplemental Note Purchase Agreement or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance. Notwithstanding anything contained herein to the contrary, the
Trustee shall not be under any obligation to exercise any of the rights or
powers vested in it by this Agreement or the Warehouse Collateral Administration
Agreement unless it has been provided security or indemnity satisfactory to it.

ARTICLE XI

MISCELLANEOUS

Section 11.1 This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

Section 11.2 This Agreement shall remain in full force and effect until the
Final Settlement Date. Upon the application of all Available Funds in accordance
with the Priority of Payments, on the Final Settlement Date, this Agreement
(except for provisions that expressly survive termination) shall automatically
terminate without any further action by the parties hereto. The parties hereto
shall not be bound by any modification, amendment, termination, cancellation,
rescission or supersession of this Agreement unless the same shall be in writing
and signed by each party.

Section 11.3 No assignment of this Agreement shall be made by (a) the Junior
Noteholders without the prior written consent of the Senior Commitment Party or
(b) prior to the occurrence of a Termination Event, the Senior Commitment Party,
(other than to its affiliates) without the prior written consent of the
Portfolio Manager (such consent not to be unreasonably withheld). This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

-47-



--------------------------------------------------------------------------------

Section 11.4 References in this Agreement to “$” refer to United States Dollars.

Section 11.5 This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. Delivery of executed counterpart of this instrument
by electronic means (including email or telecopy) will be effective as delivery
of a manually executed counterpart of this instrument.

Section 11.6 Notwithstanding any other provision of this Agreement, the parties
hereto may not, prior to the date that is one year (or, if longer, the then
applicable preference period) plus one day after termination of this Agreement
or, in the event that CLO Securities are issued in respect of to the CLO
Transaction, the payment in full of all such securities institute against, or
join any other individual or entity in instituting against the Issuer, any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, winding-up proceedings or other proceedings under Cayman Islands
bankruptcy laws, United States federal or state bankruptcy laws, or any similar
laws.; provided, however, that nothing in this clause shall preclude, or be
deemed to estop, any party hereto from taking any action prior to the expiration
of the applicable preference period in (x) any case or proceeding voluntarily
filed or commenced by the Issuer, or (y) any involuntary insolvency proceeding
filed or commenced against the Issuer by a Person other than any such party.

None of the directors, officers, incorporators, shareholders, partners, agents
or employees of the Issuer shall be personally liable for any of the obligations
of the Issuer under this Agreement. Notwithstanding anything to the contrary
contained herein, the Issuer’s sole source of funds for payment of all amounts
due hereunder shall be the Warehouse Collateral, and, upon application of the
proceeds of the Warehouse Collateral in accordance with the terms and under the
circumstances described herein (including the Priority of Payments), no recourse
shall be had against the Issuer for any amounts still outstanding by the Issuer
and all obligations of, and any claims against, the Issuer arising from this
Agreement or any transactions contemplated hereby shall be extinguished and
shall not thereafter revive.

The provisions of this Section 11.6 are a material inducement for the Senior
Commitment Party and the Arranger to enter into this Agreement and the
transactions contemplated hereby and are an essential term hereof. Either the
Senior Commitment Party or the Arranger may seek and obtain specific performance
of such provisions (including injunctive relief), including, without limitation,
in any bankruptcy, reorganization, arrangement, winding-up, insolvency,
moratorium, winding-up or liquidation proceedings, or other proceedings under
Cayman Islands bankruptcy laws, United States federal or state bankruptcy laws,
or any similar laws.

The provisions of this Section 11.6 shall survive the termination of this
Agreement.

Section 11.7 The parties hereto irrevocably submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York and any court of the State of New York located in the City and County
of New York, and any appellate court from any court thereof, in any action, suit
or proceeding brought against it, arising out of or

 

-48-



--------------------------------------------------------------------------------

relating to this Agreement or the transactions contemplated hereunder or for
recognition or enforcement of any judgment, and the parties hereto hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard or determined in such New York State court or,
to the extent permitted by law, in such federal court. The parties hereto agree
that a final judgment in any such action, suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. To the extent permitted by applicable law, the
parties hereto hereby waive and agree not to assert by way of motion, as a
defense or otherwise in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that the related documents or the
subject matter thereof may not be litigated in or by such courts.

Section 11.8 THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR THE WAREHOUSE
COLLATERAL ADMINISTRATION AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THE PARTIES
HERETO AND THERETO. THE PARTIES HERETO HEREBY AGREE THAT THEY WILL NOT SEEK TO
CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL
HAS NOT OR CANNOT BE WAIVED. THE PROVISIONS OF THIS SECTION 11.8 HAVE BEEN FULLY
NEGOTIATED BY THE PARTIES HERETO AND SHALL BE SUBJECT TO NO EXCEPTIONS. EACH
PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH PARTY ENTERING INTO THIS AGREEMENT AND THE WAREHOUSE
COLLATERAL ADMINISTRATION AGREEMENT.

Section 11.9 Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.10 The following provisions shall survive any termination or
expiration of this Agreement: Section 3.2, Section 4.1, Section 4.2,
Section 6.2, Section 8.1, Section 9.1(b) and Article XI.

Section 11.11 The Bank, in its capacities as Trustee and Warehouse Collateral
Administrator, agrees to accept and act upon instructions or directions pursuant
to this Agreement sent by unsecured email, facsimile transmission or other
similar unsecured electronic methods, provided, however, that each party
providing such instructions or directions shall provide to the Bank an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing. If such party elects to give the Bank
email or facsimile instructions (or instructions by a similar electronic method)
and the Bank in its discretion elects

 

-49-



--------------------------------------------------------------------------------

to act upon such instructions, the Bank’s reasonable understanding of such
instructions shall be deemed controlling. The Bank shall not be liable for any
losses, costs or expenses arising directly or indirectly from the Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Each party hereto agrees to assume all risks arising out of the use
of such electronic methods to submit instructions and directions to the Bank,
including without limitation the risk of the Bank acting on unauthorized
instructions, and the risk of interception and misuse by third parties. Any
party providing such instructions acknowledges and agrees that there may be more
secure methods of transmitting such instructions than the method(s) selected by
it and agrees that the security procedures (if any) to be followed in connection
with its transmission of such instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances.

Section 11.12 The Issuer shall indemnify the Senior Commitment Party, each
Senior Noteholder, each Junior Noteholder, the Trustee, the Portfolio Manager,
their respective affiliates and each of their respective members, managers,
directors, partners, stockholder, officers, agents and employees (each such
person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (1) the execution or delivery of this Agreement or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations or the exercise of the parties thereto
of their respective rights or the consummation of the transactions contemplated
hereby, (2) any financing or the use of the proceeds therefrom, or (3) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. In
no event shall the Issuer be liable for special, indirect, punitive or
consequential losses or damages.

To the extent permitted by applicable law, the Issuer shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement, instrument or transaction contemplated hereby, or
the use of the proceeds of any issuance of notes.

For the avoidance of doubt, any cost, expense, or indemnification amount payable
by the Issuer, under or in connection with this Agreement or the Warehouse
Collateral Administration Agreement, which is not paid in full pursuant to the
Priority of Payments shall be paid in accordance with the terms of the
Engagement Letter.

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the date first written above.

 

CREDIT SUISSE SECURITIES (USA) LLC,

    as Arranger

By:   /s/ Brad Larson   Name: Brad Larson   Title: Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH, as Senior Commitment Party and

    Senior Noteholder

By:   /s/ Brad Larson   Name: Brad Larson   Title: Authorized Signatory

By:   /s/ Mak Pitke   Name: Mak Pitke   Title: Authorized Signatory

NEWSTAR CAPITAL LLC, as Portfolio Manager By:   /s/ Scott D’Orsi   Name: Scott
D’Orsi   Title: Portfolio Manager



--------------------------------------------------------------------------------

ARCH STREET CLO, LTD., as Issuer

By:   /s/ Karen Perkins   Name: Karen Perkins   Title: Director

/s/ Jade Whitelocke

Witness:

Name: Jade Whitelocke

Occupation: Corporate Assistant

Address:  PO Box 1093

Boundary Hall

Cricket Square

Grand Cayman

Cayman Islands KY1 1102



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Warehouse Collateral Administrator and
Trustee By:   /s/ Ralph J. Creasia Jr.   Name: Ralph J. Creasia Jr.   Title:
Senior Vice President



--------------------------------------------------------------------------------

NEWSTAR CAPITAL LLC, as a Junior Noteholder By:   /s/ Scott D’Orsi   Name: Scott
D’Orsi   Title: Portfolio Manager



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

   NOTICE ADDRESSES

Arranger:

  

Credit Suisse Securities (USA) LLC

11 Madison Avenue

New York, New York 10010

Attention: Brad Larson; Sandeep Hoshing

telephone number: (212) 325-9207; (212) 325-1819

fax number: (212) 743-5484

email: list.clo-war@credit-suisse.com

Senior Commitment Party:

  

Credit Suisse AG, Cayman Islands

11 Madison Avenue

New York, New York 10010

Attention: Brad Larson; Sandeep Hoshing

telephone number: (212) 325-9207; (212) 325-1819

fax number: (212) 743-5484

email: list.clo-war@credit-suisse.com

Senior Noteholder:

  

as specified in the Note Register, which shall initially be

Credit Suisse AG, Cayman Islands Branch

11 Madison Avenue

New York, New York 10010

Attention: Brad Larson; Sandeep Hoshing

telephone number: (212) 325-9207; (212) 325-1819

fax number: (212) 743-5484

email: list.clo-war@credit-suisse.com

Portfolio Manager:

  

NewStar Capital LLC

One Exeter Plaza

699 Boylston Street

Boston, MA 02116

Attention: Scott D’Orsi

telephone number: (857) 403-1254

fax number: (857) 362-1270

email: sd’orsi@newstarfin.com

Junior Noteholder:

  

NewStar Capital LLC

One Exeter Plaza

699 Boylston Street

Boston, MA 02116

Attention: Scott D’Orsi

telephone number: (857) 403-1254

fax number: (857) 362-1270

email: sd’orsi@newstarfin.com

 

With a copy to:

 

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, MA 02116

Attention: Brian Forde

telephone number: (617) 848-4373

email: bforde@newstarfin.com

 

Schedule 1-1



--------------------------------------------------------------------------------

Issuer:

  

Arch Street CLO, Ltd.

c/o MaplesFS Limited

P.O. Box 1093, Boundary Hall

Cricket Square, Grand Cayman, KY1-1102

Cayman Islands

Attention: The Directors

fax number: (345) 945-7099

Warehouse Collateral Administrator and Trustee:    

  

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Corporate Trust Services—Arch Street CLO, Ltd.

fax number: (866) 350-3047

 

Schedule 1-2



--------------------------------------------------------------------------------

SCHEDULE 2

JUNIOR NOTEHOLDERS

 

Junior Noteholder

   Junior Note
Commitment Amount  

NewStar Capital LLC

   $ 25,000,000   

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

PRE-APPROVED COLLATERAL DEBT OBLIGATIONS

 

Pre-approved List Issuer Name

   Facility      Par $      Spread      Maturity      Identifier

 

Schedule 3-1



--------------------------------------------------------------------------------

EXHIBIT A

REPORTING

Content of Collateral Reports

Each Collateral Report will include, to the extent such information is
available:

(a) “Daily Report”, determined as of the close of business on the preceding
Business Day:

(i) For each Collateral Debt Obligation:

 

  •   LoanX ID;

 

  •   CUSIP, if applicable;

 

  •   Obligor country;

 

  •   obligor name;

 

  •   Asset name;

 

  •   Asset type (including whether the Collateral Debt Obligation is a cov-lite
loan (as determined by the Portfolio Manager));

 

  •   Spread;

 

  •   Maturity Date;

 

  •   Principal amount (par balance);

 

  •   Purchase Price (expressed as a percentage of par);

 

  •   Settlement date;

 

  •   LIBOR setting;

 

  •   LIBOR floor (as provided by the Portfolio Manager);

 

  •   Accrued interest, amount of interest paid;

 

  •  

 

  •   The amount of any principal proceeds (including any sale proceeds or
principal prepayments);

 

  •   Date of any principal payment;

 

  •   Moody’s corporate family rating;

 

  •   Moody’s facility rating;

 

  •   S&P rating;

 

  •   S&P facility rating;

 

  •   Moody’s industry category (as provided by the Portfolio Manager);

 

  •   S&P industry classification (as provided by the Portfolio Manager);

 

  •   Daily cash statements;

 

  •   Market Value (as provided by the Portfolio Manager);

 

Exhibit A-1



--------------------------------------------------------------------------------

  •   Whether such Collateral Debt Obligation is a Defaulted Collateral Debt
Obligation (as provided by the Portfolio Manager);

 

  •   Whether such Collateral Debt Obligation is an Ineligible Collateral Debt
Obligation (as provided by the Portfolio Manager);

 

  •   The seller of such Collateral Debt Obligation to the Issuer (as provided
by the Portfolio Manager); and

 

  •   Whether or not the settlement date has occurred with respect to such
Collateral Debt Obligation (as provided by the Portfolio Manager).

(ii) For all Collateral Debt Obligations (collectively):

 

  •   Weighted average purchase price (expressed as a percentage) multiplied by
the aggregate principal amount;

 

  •   List of all Re-Priced Collateral Debt Obligation owned by the Issuer on
the date of determination that have re-priced since the Effective Date
indicating the date of re-pricing and the Re-Priced Collateral Debt Obligation
Market Value (as provided by the Portfolio Manager);

 

  •   List of Collateral Debt Obligations that have been repaid, prepaid,
redeemed, sold or, as to which a binding commitment to sell has been entered
into by, or on behalf of the Issuer and the amount of realized gains and
realized losses, together with the total amount realized gains and realized
losses; and

 

  •   Aggregate Market Value (as provided by the Portfolio Manager).

(iii) With respect to the Senior Note,

 

  •   Outstanding Senior Note Amount;

 

  •   Senior Note Interest; and

 

  •   LIBOR applicable on such day.

(b) “Pre-Closing Date Report”:

(i) For each Collateral Debt Obligation:

 

  •   Diversity Score;

 

  •   Moody’s Recovery Rate;

 

  •   Weighted Average Moody’s Rating Factor; and

 

  •   Weighted Average Spread.

(ii) The amount of Warehouse Interest

(iii) Senior Note Interest

 

Exhibit A-2



--------------------------------------------------------------------------------

(c) “Final Settlement Date Report”:

Each Collateral Report will include the information required in the Daily Report
and the Pre-Closing Report.

 

II. Wire instructions

 

     [                                         ]

ABA:

   [●]

Acct. Name:

   [●]

Acct.:

   [●]

FFC:

   [●]

Reference:

   [●]

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

Credit Suisse AG, Cayman Islands

Warehouse Collateral Administrator

[                                 ]

We refer to the Note Purchase Agreement dated as of March 28, 2016 (the
“Agreement”) providing for a loan to Arch Street CLO, Ltd. (the “Issuer”).
Capitalized terms defined in the Agreement and used but not defined herein have
the meanings given to them in the Agreement.

Pursuant to Section 2.2 of the Agreement, the Issuer hereby gives [the Senior
Commitment Party]/[the Junior Noteholders] notice that the Issuer requests to
borrow under the Agreement an Aggregate Draw Down Amount equal to $            ,
comprised of a [Senior Note Required Draw Down Amount]/[Junior Note Required
Draw Down Amount] equal to $             

No later than 12:00 p.m. (New York time) on draw date specified below (the “Draw
Date”), the proceeds of the borrowing are to be credited to the following
account:

 

     [                                         ]

 

ABA:

   [●]

Acct. Name:

   [●]

Acct.:

   [●]

FFC:

   [●]

Reference:

   [●]

 

     Reference: Borrower Name, Type of Payment/Description

 

     Draw Date:                                 

 

[●], Ltd By:       Name:   Title:

 

Exhibit B-1



--------------------------------------------------------------------------------

Portfolio Manager Certification:

The Portfolio Manager certifies that the conditions precedent set forth in
Section 2.3 of the Agreement have been satisfied and that the Conditions of
Accumulation have been satisfied with respect to the purchased (but unsettled)
Collateral Debt Obligations to which the proceeds of the borrowing will be
applied.

 

[                            ] By:       Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SENIOR NOTE

THIS NOTE IS SUBJECT TO THE TERMS OF THE AGREEMENT REFERENCED HEREIN. THIS NOTE
HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE ISSUER HAS NOT BEEN
REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “INVESTMENT COMPANY ACT”). THIS SECURITY AND INTERESTS HEREIN MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED
PURCHASER (FOR PURPOSES OF THE INVESTMENT COMPANY ACT) THAT THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT THAT IS NOT A BROKER-DEALER WHICH OWNS AND
INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF
ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED
TO IN PARAGRAPH (a)(1)(i)(D) OR (a)(1)(i)(E) OF RULE 144A OR A TRUST FUND
REFERRED TO IN PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH
A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE
BENEFICIARIES OF THE PLAN, PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT, OR (2) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE
SECURITIES ACT, IN EACH CASE SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE NOTE PURCHASE AGREEMENT REFERRED TO BELOW, AND IN EACH CASE
WHICH MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE INVESTMENT COMPANY ACT
EXEMPTION, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

THIS NOTE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH SECTION 2.1 OF THE
AGREEMENT REFERENCED BELOW. ANY PURPORTED TRANSFER IN VIOLATION OF THE
REQUIREMENTS SET FORTH THEREIN SHALL BE NULL AND VOID AB INITIO.

 

[Senior Note Commitment Amount: $[            ]]   [DATE] Registration Number:
S-[        ]  

FOR VALUE RECEIVED, the undersigned promises to pay to the order of [insert
registered own name] (the “Senior Noteholder”) in lawful money of the United
States of America and in immediately available funds the principal amount of
[            ] Million United States Dollars (U.S.$[ ]) or, if less, the
Outstanding Senior Note Amount on the Final Settlement Date as required under
the Note Purchase Agreement dated March 28, 2016 between by and among NewStar
Capital LLC, in its capacity as the portfolio manager (the “Portfolio Manager”);
each

 

Exhibit C-1



--------------------------------------------------------------------------------

Junior Noteholder identified in the Note Register; Credit Suisse AG, Cayman
Islands Branch, in its capacities as the Senior Commitment Party and the Senior
Noteholder; Credit Suisse Securities (USA) LLC (the “Arranger”); Arch Street
CLO, Ltd. (the “Issuer”) and U.S. Bank National Association (the “Bank”), in its
capacities as Warehouse Collateral Administrator and Trustee (as it may be
amended or modified from time to time, the “Agreement”). Capitalized terms not
defined herein will have the meaning specified in the Agreement.

The undersigned hereby promises to pay the Senior Noteholder all accrued Senior
Note Interest in the amounts and on the dates and times set forth in the
Agreement. Although the stated amount hereof may be higher, this Note shall be
enforceable, with respect to the undersigned’s obligation to pay the principal
amount hereof, and interest hereon, only to the extent of the Outstanding Senior
Note Amount and the Senior Note Interest. Increases and decreases in the
principal amount of this Note will be recorded in the Note Register and the
books and records of the Warehouse Collateral Administrator.

Notwithstanding anything to the contrary contained in this Note or the
Agreement, the Issuer’s sole source of funds for payment of all amounts due
under this Note and the Agreement shall be the Warehouse Collateral, and, upon
application of the proceeds of the Warehouse Collateral in accordance with the
terms and under the circumstances described in the Agreement (including the
Priority of Payments), no recourse shall be had against the Issuer for any
amounts still outstanding by the Issuer and all obligations of, and any claims
against, the Issuer arising from this Note or the Agreement or any transactions
contemplated hereby shall be extinguished and shall not thereafter revive.

Notwithstanding anything to the contrary contained in this Note or the
Agreement, the Senior Noteholder may not, prior to the date that is one year
(or, if longer, the then applicable preference period) plus one day after
termination of the Agreement or, in the event that CLO Securities are issued in
respect of the CLO Transaction, the payment in full of all such CLO Securities
institute against, or join any other individual or entity in instituting against
the Issuer, any bankruptcy, reorganization, arrangement, winding-up, insolvency,
moratorium or liquidation proceedings, or other proceedings under Cayman Islands
bankruptcy laws, United States federal or state bankruptcy laws, or any similar
laws.

No delay on the part of the Senior Noteholder in exercising any of its options,
powers or rights, or partial or single exercise thereof, shall constitute a
waiver thereof. The options, powers and rights of the Senior Noteholder
specified herein are in addition to those otherwise created.

This Note is the Senior Note referred to in, and is entitled to, the benefits of
the Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit C-2



--------------------------------------------------------------------------------

ARCH STREET CLO, LTD. By:       Name:   Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                                          
                                             does hereby sell, assign and
transfer unto                                         

Social security or other identifying number of assignee:

Name and address, including zip code, of assignee:

the within Note and does hereby irrevocably constitute and appoint
                                         Attorney to transfer the Note on the
books of the Issuer with full power of substitution in the premises.

 

Date:                                          Your Signature:           (Sign
exactly as your name appears on the Note)

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JUNIOR NOTE

THIS NOTE IS SUBJECT TO THE TERMS OF THE AGREEMENT REFERENCED HEREIN. THIS NOTE
HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE ISSUER HAS NOT BEEN
REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “INVESTMENT COMPANY ACT”). THIS SECURITY AND INTERESTS HEREIN MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED
PURCHASER (FOR PURPOSES OF THE INVESTMENT COMPANY ACT) THAT THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT THAT IS NOT A BROKER-DEALER WHICH OWNS AND
INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN SECURITIES OF
ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A PLAN REFERRED
TO IN PARAGRAPH (a)(1)(i)(D) OR (a)(1)(i)(E) OF RULE 144A OR A TRUST FUND
REFERRED TO IN PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH
A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE
BENEFICIARIES OF THE PLAN, PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT, OR (2) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE
SECURITIES ACT, IN EACH CASE SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE NOTE PURCHASE AGREEMENT REFERRED TO BELOW, AND IN EACH CASE
WHICH MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE INVESTMENT COMPANY ACT
EXEMPTION, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

THIS NOTE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH SECTION 2.1 OF THE
AGREEMENT REFERENCED BELOW. ANY PURPORTED TRANSFER IN VIOLATION OF THE
REQUIREMENTS SET FORTH THEREIN SHALL BE NULL AND VOID AB INITIO.

 

[Junior Note Commitment Amount: $[                    ]]   [DATE] Registration
Number: J-[        ]  

FOR VALUE RECEIVED, the undersigned promises to pay to the order of
[            ] (the “Junior Noteholder”) in lawful money of the United States of
America and in immediately available funds the principal amount of
[            ] Million United States Dollars (U.S.$[            ]) or, if less,
the Outstanding Junior Note Amount on the Final Settlement Date as required
under the Note Purchase Agreement dated March 28, 2016 between by and among
NewStar Capital LLC, in its capacity as the portfolio manager (the “Portfolio
Manager”); each

 

Exhibit D-1



--------------------------------------------------------------------------------

Junior Noteholder identified in the Note Register; Credit Suisse AG, Cayman
Islands Branch, in its capacity as the Senior Commitment Party and the Senior
Noteholder; Credit Suisse Securities (USA) LLC (the “Arranger”); Arch Street
CLO, Ltd. (the “Issuer”) and U.S. Bank National Association (the “Bank”), in its
capacities as Warehouse Collateral Administrator and Trustee (as it may be
amended or modified from time to time, the “Agreement”). Capitalized terms not
defined herein will have the meaning specified in the Agreement.

The undersigned hereby promises to pay the Junior Noteholders interest in the
amount (if any) equal to the Positive Carry due and payable on the Junior Notes
in accordance with (and to the extent amounts are available under) the Priority
of Payments (which shall be reduced by Net Trading Losses if a Liquidation Event
occurs). Although the stated amount hereof may be higher, this Note shall be
enforceable, with respect to the undersigned’s obligation to pay the principal
amount hereof, and interest hereon, only to the extent of the Outstanding Junior
Note Amount. Increases and decreases in the principal amount of this Note will
be recorded in the Note Register and the books and records of the Warehouse
Collateral Administrator.

The Junior Noteholders agree for the benefit of the Senior Noteholder that the
rights of the Junior Notes in and to the Warehouse Collateral and of repayment
of the Secured Obligations shall be subordinate and junior to the Senior Note to
the extent and in the manner set forth in the Agreement including, without
limitation, as set forth in the Priority of Payments.

Notwithstanding anything to the contrary contained in this Note or the
Agreement, the Issuer’s sole source of funds for payment of all amounts due
under this Note and the Agreement shall be the Warehouse Collateral, and, upon
application of the proceeds of the Warehouse Collateral in accordance with the
terms and under the circumstances described in the Agreement (including the
Priority of Payments), no recourse shall be had against the Issuer for any
amounts still outstanding by the Issuer and all obligations of, and any claims
against, the Issuer arising from this Note or the Agreement, or any transactions
contemplated hereby shall be extinguished and shall not thereafter revive.

Notwithstanding anything to the contrary contained in this Note or the
Agreement, no Junior Noteholders may, prior to the date that is one year (or, if
longer, the then applicable preference period) plus one day after termination of
the Agreement or, in the event that CLO Securities are issued in respect of the
CLO Transaction, the payment in full of all such CLO Securities institute
against, or join any other individual or entity in instituting against the
Issuer, any bankruptcy, reorganization, arrangement, winding-up, insolvency,
moratorium or liquidation proceedings, or other proceedings under Cayman Islands
bankruptcy laws, United States federal or state bankruptcy laws, or any similar
laws.

No delay on the part of the Junior Noteholders in exercising any of its options,
powers or rights, or partial or single exercise thereof, shall constitute a
waiver thereof. The options, powers and rights of the Junior Noteholders
specified herein are in addition to those otherwise created.

This Note is the Junior Note referred to in, and is entitled to, the benefits of
the Agreement.

 

Exhibit D-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ARCH STREET CLO, LTD. By:       Name:   Title: Director

 

Exhibit D-3



--------------------------------------------------------------------------------

EXHIBIT E

TRANSFER CERTIFICATE

Reference is hereby made to the Note Purchase Agreement dated March 28, 2016 by
and among NewStar Capital LLC (“NewStar”), in its capacity as the portfolio
manager (the “Portfolio Manager”); each Junior Noteholder identified in the Note
Register; Credit Suisse AG, Cayman Islands Branch (“CS”), Credit Suisse
Securities (USA) LLC (the “Arranger”); Arch Street CLO, Ltd. (the “Issuer”) and
U.S. Bank National Association (the “Bank”), in its capacities as Warehouse
Collateral Administrator and Trustee (as it may be amended or modified from time
to time, the “Note Purchase Agreement”). Capitalized terms not defined herein
will have the meaning specified in the Note Purchase Agreement.

The undersigned (the “Transferee”) wishes to purchase from the undersigned
transferor (the “Transferor”) U.S. $            in principal amount of
[Senior][Junior] Notes (the “Notes”) to be registered in the name of
                                                 .

In connection with such transfer, and in respect of such Notes, the Transferee
does hereby certify that such Notes are being transferred (i) pursuant to an
exemption from registration under the Securities Act and (ii) in accordance with
any applicable securities laws of any state of the United States or any other
jurisdiction. In addition, the Transferee hereby represents, warrants and
covenants for the benefit of the Issuer, CS, NewStar, the Bank and their
respective counsel that it has received a copy of the Note Purchase Agreement
and understood its terms and that:

 

  (a) it is (x) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act) that is also a “qualified purchaser” for purposes of the
Investment Company Act, and it is acquiring the Notes for its own account or
(y) in the case of the Junior Notes, a person that is not a “U.S. person” as
defined in Regulation S under the Securities Act, and is acquiring the
[Senior][Junior] Notes in an offshore transaction (as defined in Regulation S)
in reliance on the exemption from Securities Act registration provided by
Regulation S;

 

  (b) [(A) it is not, and is not acting on behalf of, a Benefit Plan Investor
and (B) if it is a governmental, church, non-U.S. plan or other plan, (x) it is
not and, for so long as it holds such Notes or interest therein will not be,
subject to Similar Law and (y) its acquisition, holding and disposition of such
Notes will not constitute or result in a non-exempt violation of any Other Plan
Law;]1

 

  (c) it understands that: (A) subject to the terms of the Note Purchase
Agreement, proceeds from the issuance of the Notes will be invested in
Collateral Debt Obligations; (B) if the Warehouse Collateral is liquidated

 

 

1 

Include in each Transfer Certificate in respect of a Junior Note.

 

Exhibit E-1



--------------------------------------------------------------------------------

  pursuant to the Note Purchase Agreement, such liquidation may take place under
market conditions that are not advantageous to the Issuer, and as a result of
any such liquidation, the Noteholders may suffer a loss, which loss could equal
its entire investment in the applicable Notes; and (C) all payments to it are
payable only in accordance with the Priority of Payments to the extent the
Issuer has sufficient Available Funds;

 

  (d) it has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of its investment in the
Collateral Debt Obligations and is able to bear the economic risk of such
investment;

 

  (e) it understands that an investment in the Collateral Debt Obligations
involves certain risks, including the risk that the CLO Transaction will not be
completed and the risk of loss of all or a substantial part of its investment;
and it has had access to such financial and other information concerning the
Issuer, the Portfolio Manager, the Collateral Debt Obligations and the credit
markets as it deemed necessary or appropriate in order to make an informed
decision with respect to its entering into the Note Purchase Agreement;

 

  (f) it has made its own independent investigation in connection with its
decision to purchase Notes and is not relying on any advice, counsel or
representations (whether written or oral) of the Issuer, any Credit Suisse
Party, any Portfolio Manager Party or any other person in connection therewith;

 

  (g) it is not a member of the public in the Cayman Islands;

 

  (h) it is not purchasing the Notes with a view to the resale, distribution or
other disposition thereof in violation of the Securities Act;

 

  (i) it understands that the Notes are not transferable except (i) in the case
of the Junior Notes, only to a transferee that was a Junior Noteholder
identified in the Note Register as of the Effective Date and (ii) (x) to a
transferee that makes all of the representations and warranties contained in a
Transfer Certificate or (y) following receipt by the Issuer of an opinion of
nationally recognized counsel acceptable to the Issuer to the effect that,
following such transfer, the Notes will continue to be exempt from the
registration requirements of the Securities Act and that neither the Issuer nor
the pool of assets owned by the Issuer will be required to register as an
investment company under the Investment Company Act;

 

  (j) none of the Issuer, NewStar or any Credit Suisse Party has given it any
assurance, guarantee or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence or benefit (including legal, regulatory, tax, financial, accounting
or otherwise) of the Notes;

 

Exhibit E-2



--------------------------------------------------------------------------------

  (k) it acknowledges that, other than as expressly set forth herein, it has no
rights or recourse with respect to the Collateral Debt Obligations or against
any Credit Suisse Party, NewStar or the Issuer;

 

  (l) sales of Collateral Debt Obligations may result in Trading Losses that may
reduce the amount payable on the Notes under the Priority of Payments;

 

  (m) none of the Credit Suisse Parties or NewStar has a fiduciary, advisory or
agency relationship with it or its affiliates in respect of any of the
transactions contemplated by the Note Purchase Agreement, irrespective of
whether any Credit Suisse Party or NewStar has advised or is advising it (or its
affiliates) on other matters and it waives, to the fullest extent permitted by
law, any claims it may have against the Credit Suisse Parties or NewStar for
breach of fiduciary duty or alleged breach of fiduciary duty in respect of any
of the transactions contemplated by the Note Purchase Agreement and agrees that
the Credit Suisse Parties and NewStar will have no liability (whether direct or
indirect) to it (or its affiliates) in respect of any such fiduciary duty claim
or to any person asserting a fiduciary duty claim on behalf of or in right of it
(or its affiliates), including directors, partners, equity holders, employees or
creditors of it (or its affiliates);

 

  (n) it has been advised that the Credit Suisse Parties and NewStar each are
engaged in a broad range of transactions which may involve interests that differ
from those it (or its affiliates) and agrees that none of the Credit Suisse
Parties or NewStar have any obligation to disclose such interests and
transactions to it (or its affiliates) by virtue of any fiduciary, advisory or
agency relationship or otherwise;

 

  (o) the Senior Commitment Party may, in its sole discretion, decline to
purchase or finance any Collateral Debt Obligations selected by the Portfolio
Manager, and will be free, in its sole discretion, to follow or decline to
follow any recommendations made by the Portfolio Manager or any other entity
with respect to the Collateral Debt Obligations;

 

  (p) the Credit Suisse Parties are full service securities firms engaged in
securities trading and brokerage activities, as well as the provision of
investment banking and structuring services. In the ordinary course of their
business, the Credit Suisse Parties may from time to time effect transactions
for their own accounts or for the accounts of customers, and underwrite, act as
placement agent for or hold positions in, securities or options on securities of
the Portfolio Manager, its affiliates and obligors of the Collateral Debt
Obligations, may act as selling institution with respect to participations that
are Collateral Debt Obligations and may sell certain Collateral Debt Obligations
to the Issuer;

 

Exhibit E-3



--------------------------------------------------------------------------------

  (q) none of the directors, officers, incorporators, shareholders, partners,
agents or employees of the Issuer shall be personally liable for any of the
obligations of the Issuer under the Note Purchase Agreement. Notwithstanding
anything to the contrary contained herein or therein, the Issuer’s sole source
of funds for payment of all amounts due hereunder from time to time and at any
time shall be the Warehouse Collateral, and, following application of the
proceeds of the Warehouse Collateral in accordance with the terms and under the
circumstances described in the Note Purchase Agreement (including the Priority
of Payments), no recourse shall be had against the Issuer for any amounts still
outstanding by the Issuer and all obligations of, and any claims against, the
Issuer arising from this Agreement or any transactions contemplated hereby shall
be extinguished and shall not thereafter revive;

 

  (r) it may not, prior to the date that is one year (or, if longer, the then
applicable preference period) plus one day after termination of the Note
Purchase Agreement or, in the event that CLO Securities are issued in respect of
the CLO Transaction, the payment in full of all such CLO Securities institute
against, or join any other individual or entity in instituting against the
Issuer, any bankruptcy, reorganization, arrangement, winding-up, insolvency,
moratorium or liquidation proceedings, or other proceedings under Cayman Islands
bankruptcy laws, United States federal or state bankruptcy laws, or any similar
laws;

 

  (s) the provisions of clauses (p), (q) and (r) above are a material inducement
for the Senior Commitment Party and the Arranger to enter into the Note Purchase
Agreement and the transactions contemplated hereby and are an essential term
thereof. Either the Senior Commitment Party or the Arranger may seek and obtain
specific performance of such provisions (including injunctive relief),
including, without limitation, in any bankruptcy, reorganization, arrangement,
winding-up, insolvency, moratorium or liquidation proceedings, or other
proceedings under Cayman Islands bankruptcy laws, United States federal or state
bankruptcy laws, or any similar laws; and

 

  (t) it will provide notice of the restrictions on transfer of the Notes set
forth in the Note Purchase Agreement.

IN WITNESS WHEREOF, the undersigned Transferee has executed this Transfer
Certificate on the date set forth below.

 

Exhibit E-4



--------------------------------------------------------------------------------

Dated:

 

  (Print Name of Entity) By:       Title:

Transferee’s Registered Name:    

Transferee’s Permanent Address:    

Address for notices:    

 

  Telephone:             Facsimile:             Attention:          

Transferee’s Taxpayer Identification Number

or Social Security Number:                                          
               

     

Wire transfer information:

  Bank:                

Address:

Bank ABA#:

Account #:

FAO:

Attention:

     

 

Acknowledged and agreed by the undersigned Transferor:   (Print Name of Entity)

By:     Name:   Title:

 

 

Exhibit E-5



--------------------------------------------------------------------------------

ANNEX I

ELIGIBILITY CRITERIA

A Collateral Debt Obligation will be eligible for purchase by the Portfolio
Manager on behalf of the Issuer if, at the time it is purchased, it:

(i) is U.S. Dollar denominated and is a senior secured loan, a second lien loan
or a DIP Collateral Obligation;

(ii) is not a Defaulted Collateral Debt Obligation;

(iii) is not a lease;

(iv) is not a structured finance obligation, pre-funded letter of credit or a
synthetic security;

(v) provides for a fixed amount of principal payable on scheduled payment dates
and/or at maturity and does not by its terms provide for earlier amortization or
prepayment at a price of less than par;

(vi) does not constitute “margin stock” (as defined under Regulation U issued by
the Board of Governors of the United States Federal Reserve System);

(vii) has only payments that do not and will not subject the Issuer to
withholding tax or other similar tax (other than taxes imposed with respect to
commitment fees, consent fees, letter of credit fees, or similar fees) unless
the related obligor is required to make “gross-up” payments that ensure that the
net amount actually received by the Issuer (after payment of all taxes, whether
imposed on such obligor or the Issuer) will equal the full amount that the
Issuer would have received had no such taxes been imposed;

(viii) as of the relevant Trade Date, has an S&P Rating and a Moody’s Rating or
is expected to achieve a rating higher than or equal to “B-/B3” and is not on
watch for downgrade;

(ix) is not a debt obligation whose repayment is subject to substantial
non-credit related risk, as determined by the Portfolio Manager; provided that
with respect to any Collateral Debt Obligation that is committed to be purchased
on or after the pricing date, such Collateral Debt Obligation as of the relevant
Trade Date has an S&P Rating and a Moody’s Rating higher than or equal to
“CCC/Caa2”;

(x) is not an obligation pursuant to which any future advances or payments to
the borrower or the obligor thereof may be required to be made by the Issuer;

(xi) does not have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t” subscript assigned
by S&P or an “sf” subscript assigned by Moody’s;

 

Annex I-1



--------------------------------------------------------------------------------

(xii) will not require the Issuer or the pool of collateral to be registered as
an investment company under the Investment Company Act;

(xiii) is not a debt obligation that pays scheduled interest less frequently
than semi-annually;

(xiv) is not subject to a tender offer, voluntary redemption, exchange offer,
conversion or other similar action for a price less than its par amount plus all
accrued and unpaid interest;

(xv) is not issued pursuant to an underlying instrument governing the issuance
of indebtedness having an aggregate principal amount (whether drawn or undrawn)
of less than U.S.$ 125,000,000;

(xvi) does not mature later than December 31, 2023 except as otherwise agreed by
the Senior Commitment Party;

(xvii) is capable of being sold legally and beneficially or assigned to or
participated in by the Issuer and any charge to be granted by the Issuer in
respect of the Collateral Debt Obligation will be legal, valid and binding and
will not conflict with any documentation with respect to the Collateral Debt
Obligation; and

(xviii) in the case of a “registration required obligation” (as defined in
Section 163(f)(2) of the Code), is issued in registered form for U.S. federal
income tax purposes.

 

Annex I-2



--------------------------------------------------------------------------------

ANNEX II

TAX OPERATING GUIDELINES

The Issuer (and the Portfolio Manager and the Independent Investment
Professional (as defined below) acting on behalf of the Issuer) and any other
person acting on behalf or at the direction of the Issuer, and any affiliate of
the Issuer, will comply with all of the provisions set forth in this Annex II
(the “Tax Operating Guidelines”) unless, with respect to a particular
transaction, the Portfolio Manager shall have received written advice of Paul
Hastings LLP or Seward & Kissel LLP or an opinion of other counsel of nationally
recognized standing in the United States experienced in such matters that, under
the relevant facts and circumstances with respect to such transaction, the
Portfolio Manager’s failure to comply with one or more of such provisions will
not cause the Issuer to be treated as engaged in a trade or business within the
United States for United States federal income tax purposes, or otherwise to be
subject to United States federal income tax on a net basis.

The Issuer shall acquire, hold, lend and dispose of Collateral Debt Obligations
only for its own account, and shall acquire and hold its Collateral Debt
Obligations solely for investment with the expectation and intention of
realizing a profit from income earned on the Collateral Debt Obligations and/or
any increase in their value during the interval of time between acquisition and
disposition thereof.

Notwithstanding any other provision of these Tax Operating Guidelines, the
Issuer shall not (each of the following, a “Prohibited Activity”):

(i) act as, hold itself out as, or engage in any activities customarily
undertaken by, an agent, arranger, or structuring agent with respect to, or
negotiate the terms of, any Collateral Debt Obligation or otherwise; provided
that, notwithstanding the foregoing, after the date on which the Issuer has
acquired a Collateral Debt Obligation, the Issuer may exercise any voting or
other rights available to a holder of a Collateral Debt Obligation under the
terms of the Collateral Debt Obligation, and may accept or reject any amendment
or modification of the terms of that Collateral Debt Obligation if (w) the
amendment or modification was proposed by the obligor under that Collateral Debt
Obligation and does not require or provide for any advance of additional funds,
the Collateral Debt Obligation is not an Affiliate Collateral Debt Obligation
(as defined below), neither the Issuer nor the Portfolio Manager, nor any
affiliate of either, has participated directly or indirectly in the negotiation
of the amendment or modification, and the Issuer is not the largest holder of
the Collateral Debt Obligation, or (x) the modification would not constitute a
Significant Modification (for purposes of this clause, “Significant
Modification” means any amendment, supplement or modification that involves
(1) a change in interest rate or yield of the Collateral Debt Obligation, (2) a
change in the stated maturity or the timing of any material payment on the
Collateral Debt Obligation (including deferral of an interest payment), (3) a
change in the obligor of the Collateral Debt Obligation, (4) a change in the
principal amount, ranking compared with other liabilities, exchange or
conversion rights, conditions to advancing additional funds, collateral and
status as a recourse or nonrecourse obligation or (5) a change in the collateral
or security for the Collateral Debt Obligation, including the addition or

 

Annex II-1



--------------------------------------------------------------------------------

deletion of a co-obligor or guarantor, all within the meaning of U.S. Treasury
Regulation Section 1.1001-3), or (y) in the reasonable judgment of the Portfolio
Manager, the obligor is in financial distress, the obligor was not in financial
distress on the date on which the Issuer acquired such Collateral Debt
Obligation and such change in terms is desirable to protect the Issuer’s
investment, or (z) the Issuer has received advice of Paul Hastings LLP or
Seward & Kissel LLP or an opinion of other counsel of nationally recognized
standing in the United States experienced in such matters that the Issuer’s
involvement in such amendment, supplement or modification of the terms of that
Collateral Debt Obligation will not cause the Issuer to be treated as engaged in
a trade or business in the United States for United States federal income tax
purposes;

(ii) act as, hold itself out as, represent to others that it is, or engage in
any activities customarily undertaken by, a dealer, middleman, market maker,
retailer or wholesaler in any Collateral Debt Obligations, reference obligations
or hedging or derivative instruments, or hold as inventory for purposes of
resale to customers, any Collateral Debt Obligations owned by the Issuer;

(iii) perform services, or hold itself out as willing to perform services, for
any person, or have or seek customers;

(iv) register as a broker-dealer under the laws of any country or political
subdivision thereof, or register as, or become subject to regulatory supervision
or other legal requirements under the laws of any country or political
subdivision thereof as, a bank, insurance company, loan originator, finance
company or other institution engaged in a similar loan origination or insurance
business;

(v) take any action causing it to be treated as a bank, insurance company, loan
originator, finance company or other institution engaged in a similar loan
origination or insurance business for purposes of any tax, securities law or
other filing or submission made to any governmental authority, any application
made to a rating agency, or qualification for any exemption from tax, securities
law or any other legal requirements;

(vi) hold itself out to the public as a bank, insurance company, loan
originator, finance company or other institution engaged in a similar loan
origination or insurance business, or hold itself out to the public, through
advertising or otherwise, as originating loans or making a market in loans or
other assets;

(vii) establish a branch, agency or other place of business within the United
States; provided that entering into this Agreement and the appointment of the
Portfolio Manager as described herein shall not be construed as a violation of
this clause (vii);

(viii) make any tax election which would cause it to be subject to United States
federal, state or local income or franchise tax;

(ix) buy any security in order to earn a dealer spread or dealer mark-up over
its cost or purchase any obligation primarily for the purpose of entering into a
securities lending agreement with respect thereto;

 

-2-



--------------------------------------------------------------------------------

(x) buy any security with an expectation or intention of restructuring or
entering into a workout of such security;

(xi) disclose the identity of any holder of a Note to any person from whom it
purchases Collateral Debt Obligations or attempt to obtain more favorable terms
from any seller as a result of the identity of any holder of a Note; or

(xii) allow any non-U.S bank or lending institution who is a holder of a Note to
control or direct the Portfolio Manager’s or Issuer’s decision to invest in a
particular asset except as otherwise allowed to such a holder, acting in that
capacity, under the Agreement, or acquire a Collateral Debt Obligation
conditioned upon a particular person or entity holding securities.

For purposes of this Annex II, “dealer” means: (a) a merchant of securities with
an established place of business who in the ordinary course of business is
engaged as a merchant in purchasing securities and selling them to customers
with a view to the gains and profits that may be derived therefrom, and (b) a
person that regularly offers to enter into, assume, offset, assign or otherwise
terminate positions in derivatives with customers in the ordinary course of a
trade or business, including regularly holding itself out, in the ordinary
course of its trade or business, as being willing and able to enter into either
side of a derivative transaction.

Requirements With Respect to Collateral Debt Obligations.

The Issuer may acquire Collateral Debt Obligations only by assignment or
participation, and may not execute any credit agreement whereby Collateral Debt
Obligations are issued. The Issuer shall not acquire any Collateral Debt
Obligation, or enter into any understanding, arrangement, forward sale agreement
or commitment with any person to acquire any Collateral Debt Obligation (a
“Commitment”), in each case (i) prior to 48 hours after the completion of the
issuance and funding of such Collateral Debt Obligation, other than as otherwise
permitted under “Forward Purchase Commitments” below, or (ii) if the Issuer
would own more than 50 percent of the loan, obligation, issue, class or tranche
that includes the Collateral Debt Obligation or, if the loan, obligation, issue,
class or tranche that includes that Collateral Debt Obligation is part of a
larger credit facility, more than 25 percent of that entire credit facility. In
the case of any Collateral Debt Obligation that is amended or modified in a
manner that constitutes a Significant Modification after issuance and funding of
such Collateral Debt Obligation and before acquisition by the Issuer of such
Collateral Debt Obligation, any seasoning requirement set forth herein shall be
computed and applied with respect to the date of such Significant Modification.

The Issuer shall not have any contractual relationship with the borrower or
issuer with respect to a Collateral Debt Obligation until the Issuer actually
closes the acquisition of that Collateral Debt Obligation. On the funding date
of the Collateral Debt Obligation, the documents relating to the Collateral Debt
Obligation shall not list the Issuer as a lender or otherwise as a party to any
document relating to the issuance of the Collateral Debt Obligation. The Issuer
shall not be a signatory on any lending agreement or any other document relating
to the issuance of the Collateral Debt Obligation.

The Issuer shall not have any communications or negotiations with the borrower
or issuer of any Collateral Debt Obligation (directly or indirectly through the
seller of such Collateral Debt

 

-3-



--------------------------------------------------------------------------------

Obligation, the agent, negotiator, originator or structuror thereof, or any
other person) prior to the completion of the issuance and funding thereof, in
connection with the issuance or funding of such Collateral Debt Obligation or
commitments with respect thereto, or the Issuer’s acquisition of such Collateral
Debt Obligation or the Issuer’s Commitment with respect thereto, in each case,
except as otherwise permitted under “Forward Purchase Commitments” below. For
the avoidance of doubt, (i) the Issuer, or the Portfolio Manager or the
Independent Investment Professional acting on its behalf, may, however,
undertake customary due diligence communications with an issuer or obligor of
any Collateral Debt Obligation that would be reasonably necessary in order for
an investor or trader to make a reasonably informed decision to acquire any such
Collateral Debt Obligation for its own account, and (ii) nothing contained
herein shall prohibit expressions of interest or providing comments as to
mistakes or inconsistencies in documents relating to any Collateral Debt
Obligation by the Issuer, or by the Portfolio Manager or the Independent
Investment Professional acting on its behalf.

The Issuer shall not be entitled to earn or receive from any person any premium,
fee, commission or other compensation for services, whether or not denominated
as received for services, in connection with acquiring or disposing of a
Collateral Debt Obligation, or entering into a commitment to acquire or dispose
of a Collateral Debt Obligation, including without limitation, in each case, any
amount that is attributable or otherwise determined by reference to the amount
of any origination, underwriting or similar profit or related or similar fees
for services earned by an underwriter, placement agent, lender, arranger, agent
or other similar person in connection with the issuance or funding of a
Collateral Debt Obligation. In furtherance and not in limitation of the
immediately preceding sentence, the Issuer shall not be entitled to earn or
receive directly from any person any separately stated premium, fee or
commission that is compensation for services or that is based upon or otherwise
determined by reference to the amount of any such services. For the avoidance of
doubt, the foregoing prohibition against earning or receiving fees and similar
amounts shall not apply to (i) any compensation paid other than for a Prohibited
Activity pursuant to the terms of any Collateral Debt Obligation (e.g., a
prepayment fee or commitment fee), (ii) any amendment or waiver fee, or
(iii) any discount in the price paid by the Issuer for a Collateral Debt
Obligation from the price paid by the seller of the Collateral Debt Obligation
where such discount is attributable to the time value of money, credit quality
of the related borrower, market conditions, or terms and conditions of the
Collateral Debt Obligation.

Additional Requirements With Respect to Affiliate Collateral Debt Obligations
and Transfers to affiliates.

Except as provided below, the Portfolio Manager shall not cause the Issuer to
purchase any Collateral Debt Obligation of any borrower or issuer with respect
to which the Issuer, Portfolio Manager or any of their affiliates:

(i) acted as an underwriter, financial advisory, placement or other agent,
arranger, negotiator or structuror in connection with the issuance or
origination of such Collateral Debt Obligation,

(ii) was an agent, negotiator, structuring agent, bridge loan provider (where a
bridge loan is repaid by any Collateral Debt Obligation) or member of the
original lending syndicate with respect to such Collateral Debt Obligation, or

 

-4-



--------------------------------------------------------------------------------

(iii) earned or received any compensation relating to the origination of such
Collateral Debt Obligation (each such Collateral Debt Obligation, an “Affiliate
Collateral Debt Obligation”).

The Portfolio Manager on behalf of the Issuer shall be permitted to cause the
Issuer to purchase Affiliate Collateral Debt Obligations, provided that the
following conditions are met:

(I) the Independent Investment Professional shall have approved the purchase by
the Issuer of such Affiliate Collateral Debt Obligation after a review of the
terms and conditions thereof and a determination that such transaction shall be
effected on an arm’s length basis and that the purchase price represents fair
market value (x) by reference to dealer quotes or the price paid by an unrelated
secondary buyer in a material contemporaneous sale on substantially the same
terms, or (y) to the extent there is no independent sale or the price paid in
such sale is not readily ascertainable, by reference to the fair market value
price at which an unrelated independent secondary market acquirer would acquire
such Affiliate Collateral Debt Obligation in an arm’s length transaction;

(II) the Portfolio Manager or its affiliate, as the case may be, originated the
Collateral Debt Obligation in the ordinary course of its business and not in
contemplation of its acquisition by the Issuer;

(III) at least 30 days shall have passed since the issuance and funding of such
Affiliate Collateral Debt Obligation and the holder of the Collateral Debt
Obligation did not identify the obligation or security as intended for sale to
the Issuer within 30 days of its issuance; and

(IV) the Issuer may not purchase any Affiliate Collateral Debt Obligation having
a greater principal amount than the principal amount of such Affiliate
Collateral Debt Obligation held following such purchase by the Portfolio Manager
and its affiliates (excluding the Issuer).

Maintenance of Separate and Independent Status.

At the written request of the Portfolio Manager, the Issuer may establish a
conflicts review board or appoint an independent third party to act on behalf of
the Issuer (such board or party, an “Independent Investment Professional”) with
respect to transactions involving any Affiliate Collateral Debt Obligation. Any
Independent Investment Professional (i) shall either (A) be an established
financial institution or other financial company with experience in assessing
the merits of transactions similar to the transactions involving any Affiliate
Collateral Debt Obligation or (B) be a review board comprised of one or more
individuals selected by the Issuer (or at the request of the Issuer, selected by
the Portfolio Manager), (ii) shall be required to assess the merits of the
transaction involving any Affiliate Collateral Debt Obligation and either grant
or withhold consent to such transaction in its sole judgment and (iii) shall not
be (A) affiliated with the Portfolio Manager (other than as a holder or as a
passive investor in the Issuer or an affiliate of the Issuer) or (B) involved in
the daily management and control of the Issuer.

Neither the Independent Investment Professional nor any of the employees or
personnel performing duties of the Portfolio Manager on behalf of the Issuer
relating to the purchase of Affiliate Collateral Debt Obligations shall be
directly or indirectly involved in any origination or

 

-5-



--------------------------------------------------------------------------------

underwriting activities with respect to any Collateral Debt Obligation, or have
access to any files, records, or other information that is not available to
independent unrelated secondary market acquirers concerning the origination or
underwriting of any such Collateral Debt Obligation. In addition, neither the
Independent Investment Professional nor any of the employees or personnel
performing duties of the Portfolio Manager on behalf of the Issuer relating to
the purchase of Affiliate Collateral Debt Obligations shall be a party to any
discussions or meetings relating to origination or underwriting activities with
respect to any Affiliate Collateral Debt Obligation. No employee or personnel of
the Portfolio Manager who is involved in any origination or underwriting
activities with respect to any Affiliate Collateral Debt Obligation shall have
any direct or indirect influence over the decision making process of the Issuer
or the Independent Investment Professional with respect to the acquisition or
disposition of any Affiliate Collateral Debt Obligation on behalf of the Issuer,
but no such employee or personnel shall be prohibited from making
recommendations to the Independent Investment Professional. However, in all
cases the decision whether to invest in an Affiliate Collateral Debt Obligation
or to sell a Collateral Debt Obligation to the Portfolio Manager or one of its
affiliates shall be an independent decision by the Independent Investment
Professional.

Revolving Collateral Debt Obligation, Delayed Drawdown Collateral Debt
Obligation and Letter of Credit Facilities.

Neither the Issuer nor the Portfolio Manager acting on the Issuer’s behalf shall
acquire an interest (including by means of participation) in a revolving
Collateral Debt Obligation or a delayed drawdown Collateral Debt Obligation.

Neither the Issuer nor the Portfolio Manager acting on the Issuer’s behalf shall
acquire an interest (including by means of participation) in a letter of credit
facility unless:

(a) such letter of credit facility is not a pre-funded letter of credit; or

(b)    (I) such letter of credit facility is associated with a term loan to such
borrower which has been fully funded;

(II) all terms of such letter of credit facility were fully negotiated and final
no later than the time at which the terms of the related loan were fully
negotiated and final;

(III) the Issuer, or the Portfolio Manager acting on behalf of the Issuer, holds
the same proportionate interest in such letter of credit facility as the
proportionate interest it holds in the term loan(s) associated with such letter
of credit facility; and

(IV) the percentage of the letter of credit held by the Issuer must be less than
50% and the Issuer will only continue to hold such letter of credit to the
extent it continues to hold the requisite proportion of the related term loans.

 

-6-



--------------------------------------------------------------------------------

Forward Purchase Commitments.

The Issuer shall not have nor make any Commitment to acquire a Collateral Debt
Obligation from a seller before completion of the closing, full funding and
seasoning of the Collateral Debt Obligation, except as permitted in the
following provisions.

If a Commitment is made to acquire a Collateral Debt Obligation, other than an
Affiliate Collateral Debt Obligation, from a seller before completion of the
closing and full funding of the Collateral Debt Obligation by such seller (the
“Original Lender”), such commitment shall only be made pursuant to a forward
sale agreement at an agreed price (a “Forward Purchase Commitment”). Any Forward
Purchase Commitment with any Original Lender in respect of a Collateral Debt
Obligation may only be made after such Original Lender has delivered its own
commitment to acquire its own interest in that Collateral Debt Obligation and
after all material terms of the Collateral Debt Obligation have been agreed to.

In the process of making or negotiating to make a Forward Purchase Commitment,
the Issuer shall not negotiate with respect to any term of the Collateral Debt
Obligation to which the Forward Purchase Commitment relates. The Issuer is not
prevented from negotiating the terms of the Forward Purchase Commitment,
including the price at which the Issuer shall acquire the Collateral Debt
Obligation to which the Forward Purchase Commitment relates.

If the Issuer enters into a Forward Purchase Commitment to acquire a Collateral
Debt Obligation, the Issuer’s obligation under the Forward Purchase Commitment
shall be conditioned on there being, as of the time the Issuer is to acquire the
Collateral Debt Obligation, no material adverse change in the condition of the
borrower or issuer, the Collateral Debt Obligation or the financial markets, and
in all other respects, the Forward Purchase Commitment may only be conditional
to the extent the related counterparty’s own commitment in the origination
process and funding of the Collateral Debt Obligation is delayed, reduced or
eliminated; provided that, notwithstanding the foregoing, a Forward Purchase
Commitment shall not be required to be conditioned on the absence of a material
adverse change if (y) the Issuer enters into the Forward Purchase Commitment no
sooner than 48 hours after the Original Lender has delivered its own commitment
with respect to the related Collateral Debt Obligation and after all material
terms of the Collateral Debt Obligation have been agreed to, and (z) the
Issuer’s Commitment is documented in a form for secondary market purchases that
is substantially similar to that used for commitments given by all other persons
who will acquire an interest in the Collateral Debt Obligation from the Original
Lender (including as to the absence of a material adverse change condition). In
the event of any delayed, reduced or eliminated funding, the Issuer shall not
receive any premium, fee, or other compensation in connection with having
entered into the Forward Purchase Commitment, other than commitment fees or fees
in the nature of commitment fees that are customarily paid in connection with
such delays, reductions or eliminations of funding of Collateral Debt
Obligations of the type permitted to be purchased by the Issuer.

The Issuer shall not have any contractual relationship with the borrower or
issuer with respect to a Collateral Debt Obligation that will be subject to a
Forward Purchase Commitment until the Issuer actually closes the acquisition of
that Collateral Debt Obligation. On the funding date of the Collateral Debt
Obligation, the documents relating to the Collateral Debt Obligation shall not
list the Issuer as a lender or otherwise as a party to any document relating to
the issuance of the Collateral Debt Obligation. The Issuer shall not be a
signatory on any lending agreement or any other document relating to the
issuance of the Collateral Debt Obligation.

 

-7-



--------------------------------------------------------------------------------

The Issuer shall not close any purchase of a Collateral Debt Obligation subject
to a Forward Purchase Commitment earlier than 48 hours after the time of the
closing and full funding of the Collateral Debt Obligation.

The Issuer shall not enter into any Forward Purchase Commitment in respect of
any Affiliate Collateral Debt Obligation. The Issuer, or the Independent
Investment Professional acting on its behalf, may, however, undertake customary
due diligence communications with an issuer or obligor of an Affiliate
Collateral Debt Obligation or any other Collateral Debt Obligation that would be
reasonably necessary in order for an investor or trader to make a reasonably
informed decision to acquire any such Collateral Debt Obligation for its own
account.

For the avoidance of doubt, except as provided above with respect to Forward
Purchase Commitments, the Issuer may enter into a Commitment with respect to a
Collateral Debt Obligation only when the Collateral Debt Obligation is funded
and at least 48 hours have thereafter elapsed.

Participation in Primary Offerings of Debt Securities.

The Issuer and the Portfolio Manager acting on behalf of the Issuer will not
enter into any Commitment to purchase a debt security (other than a Collateral
Debt Obligation, which must instead satisfy the procedures described elsewhere
in this Annex II) from any Person before completion of the legal closing and
initial offering of such debt security, unless the further requirements set
forth in the following clauses (i), (ii) or (iii) are satisfied:

(i) the obligation or security was issued pursuant to an effective registration
statement under the Securities Act in a firm commitment underwriting for which
neither the Portfolio Manager nor an affiliate served as underwriter;

(ii) the obligation or security was not purchased by the Issuer (a) directly or
indirectly from its borrower or issuer or from the Portfolio Manager, (b) from
any Person pursuant to a Commitment made before the issuance of the obligation
or security or (c) from an affiliate of the Portfolio Manager or any account or
fund managed or controlled by the Portfolio Manager or any affiliate unless such
affiliate, account or fund (1) regularly acquires securities of the same type
for its own account, (2) could have held the obligation or security for its own
account consistent with its investment policies, (3) did not identify the
obligation or security as intended for sale to the Issuer within 90 days of its
issuance, (4) held the obligation or security for at least 90 days and (5) did
not originate the obligation or security in contemplation of its acquisition by
the Issuer; or

(iii) the obligation or security is a privately placed obligation, or a security
eligible for resale under Rule 144A under the Securities Act or Regulation S
under the Securities Act, in each case, or issued pursuant to an effective
registration statement in a “best efforts” underwriting under the Securities Act
and

 

-8-



--------------------------------------------------------------------------------

(a) the obligation or security was originally issued pursuant to an offering
memorandum, private placement memorandum or similar offering document;

(b) the Issuer, the Portfolio Manager and its affiliates, and accounts and funds
managed or controlled by the Portfolio Manager or any affiliate, either (1) did
not at original issuance acquire 50 percent or more of the aggregate principal
amount of such obligations or securities or 50 percent or more of the aggregate
principal amount of any other class of obligations or securities offered by the
borrower or issuer of the obligation or security in the offering and any related
offering or (2) did not at original issuance acquire 5 percent or more of the
aggregate principal amount of all classes of obligations or securities offered
by the borrower or issuer of the obligation or security in the offering and any
related offering; and

(c) the Issuer, the Portfolio Manager and any affiliate did not participate
directly or indirectly in negotiating or structuring the terms of the obligation
or security, except for the purposes of (1) commenting on offering documents to
an unrelated underwriter or placement agent where the ability to comment on such
documents was generally available to investors and any comments relating to the
material commercial terms of the obligation or security addressed only errors or
ambiguities in those terms or (2) due diligence of the kind customarily
performed by investors in securities consisting of examining the credit quality
of the borrower or issuer, and analyzing the collateral quality, structure and
credit enhancement with respect to an obligation or security.

Equity Restrictions.

The Issuer shall not acquire (whether as part of a “unit” with a Collateral Debt
Obligation, in exchange for a Collateral Debt Obligation, or otherwise) any
asset that is treated for United States federal income tax purposes as:

(i) an equity interest in a partnership, a grantor trust or a disregarded entity
(unless all of the assets of such trust or disregarded entity would otherwise
qualify either as Collateral Debt Obligations hereunder or as equity interests
in entities taxable as corporations for United States federal income tax
purposes and any trust is a grantor trust for U.S. federal income tax purposes);

(ii) a residual interest in a “REMIC” (as such term is defined in the Code);

(iii) an ownership interest in a “FASIT” (as such term is defined in the Code);
or

(iv) any asset that constitutes a “United States real property interest”
(“USRPI”), including certain interests in a “United States real property holding
corporation” (“USRPHC”) (as such terms are defined in the Code).

 

-9-



--------------------------------------------------------------------------------

Synthetic Securities.

The Issuer shall not acquire or enter into any swap transaction or security,
other than a participation interest in a loan, which swap transaction or
security provides for payments associated with either (i) payments of interest
and/or principal on a reference obligation or (ii) the credit performance of a
reference obligation.

 

-10-



--------------------------------------------------------------------------------

ANNEX III

MOODY’S RATING SCHEDULE

“Assigned Moody’s Rating”: The monitored publicly available rating or the
monitored estimated rating expressly assigned to a debt obligation (or facility)
by Moody’s that addresses the full amount of the principal and interest
promised; provided that so long as the Issuer applies for an estimated rating in
a timely manner and provides the information required to obtain such estimate,
pending receipt, such debt obligation (or facility) will have a Moody’s Rating
of “B3” for purposes of this definition if the Portfolio Manager certifies to
the Warehouse Collateral Administrator that the Portfolio Manager believes that
such monitored estimated rating will be at least “B3.”

“Corporate Family Rating”: Moody’s corporate family rating, the successor
equivalent rating thereto (or the monitored estimated rating expressly assigned
to an obligor by Moody’s) or, if a corporate family rating has not yet been
assigned, the senior implied rating; provided that pending receipt from Moody’s
of any such estimate, the Corporate Family Rating will be “B3” so long as the
Portfolio Manager has certified to the Warehouse Collateral Administrator in
writing that application for such estimate is pending and such estimate is
expected to be at least “B3”; provided, further, that the aggregate principal
balance of Collateral Debt Obligations having a Moody’s Rating by reason of the
preceding proviso may not exceed 10% of the portfolio principal balance.

“Moody’s Default Probability Rating”: With respect to any Collateral Debt
Obligation, as of any date of determination, the rating determined in accordance
with the following, in the following order of priority:

(a) any Collateral Debt Obligation (other than a Moody’s Non Senior Secured Loan
or a DIP loan):

(i) if the Collateral Debt Obligation’s Obligor has a Corporate Family Rating
from Moody’s, such Corporate Family Rating; and

(ii) if the preceding clause does not apply, the Moody’s Obligation Rating of
such Collateral Debt Obligation;

(b) with respect to a Moody’s Non Senior Secured Loan:

(i) if the Obligor has a senior unsecured obligation with an Assigned Moody’s
Rating, such rating; and

(ii) if the preceding clause does not apply, the Moody’s Equivalent Senior
Unsecured Rating of the Collateral Debt Obligation, as applicable; and

(c) with respect to a DIP loan, the rating that is one rating subcategory below
the Moody’s Obligation Rating thereof.

 

Annex III-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Moody’s rating or ratings used to
determine the Moody’s Default Probability Rating are on watch for downgrade or
upgrade by Moody’s, such rating or ratings will be adjusted down one subcategory
(if on watch for downgrade) or up one subcategory (if on watch for upgrade).

“Moody’s Equivalent Senior Unsecured Rating”: With respect to any Collateral
Debt Obligation and the Obligor thereof as of any date of determination, is the
rating determined in accordance with the following, in the following order of
priority:

(a) if the Obligor has a senior unsecured obligation with an Assigned Moody’s
Rating, such Assigned Moody’s Rating;

(b) if the preceding clause does not apply, the Moody’s “Issuer Rating” for the
Obligor;

(c) if the preceding clauses do not apply, but the Obligor has a subordinated
obligation with an Assigned Moody’s Rating, then

(i) if such Assigned Moody’s Rating is at least “B3” (and, if rated “B3,” not on
watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
the rating which is one rating subcategory higher than such Assigned Moody’s
Rating, or

(ii) if such Assigned Moody’s Rating is less than “B3” (or rated “B3” and on
watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
such Assigned Moody’s Rating;

(d) if the preceding clauses do not apply, but the Obligor has a senior secured
obligation with an Assigned Moody’s Rating, then:

(i) if such Assigned Moody’s Rating is at least “Caa3” (and, if rated “Caa3,”
not on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating
shall be the rating which is one subcategory below such Assigned Moody’s Rating,
or

(ii) if such Assigned Moody’s Rating is less than “Caa3” (or rated “Caa3” and on
watch for downgrade), then the Moody’s Equivalent Senior Unsecured Rating shall
be “Ca”;

(e) if the preceding clauses do not apply, but such Obligor has a Corporate
Family Rating from Moody’s, the Moody’s Equivalent Senior Unsecured Rating shall
be one rating subcategory below such Corporate Family Rating;

(f) if the preceding clauses do not apply, but the Obligor has a senior
unsecured obligation (other than a loan) with a monitored public rating from S&P
(without any postscripts, asterisks or other qualifying notations, that
addresses the full amount of principal and interest promised), then the Moody’s
Equivalent Senior Unsecured Rating shall be:

 

Annex III-2



--------------------------------------------------------------------------------

(i) one rating subcategory below the Moody’s equivalent of such S&P rating if it
is “BBB–” or higher, or

(ii) two rating subcategories below the Moody’s equivalent of such S&P rating if
it is “BB+” or lower;

(g) if the preceding clauses do not apply, but the Obligor has a subordinated
obligation (other than a loan) with a monitored public rating from S&P (without
any postscripts, asterisks or other qualifying notations, that addresses the
full amount of principal and interest promised), the Assigned Moody’s Rating
shall be deemed to be:

(i) one rating subcategory below the Moody’s equivalent of such S&P rating if it
is “BBB–” or higher; or

(ii) two rating subcategories below the Moody’s equivalent of such S&P rating if
it is “BB+” or lower,

and the Moody’s Equivalent Senior Unsecured Rating shall be determined pursuant
to clause (c) above;

(h) if the preceding clauses do not apply, but the Obligor has a senior secured
obligation with a monitored public rating from S&P (without any postscripts,
asterisks or other qualifying notations, that addresses the full amount of
principal and interest promised), the Assigned Moody’s Rating shall be deemed to
be:

(i) one rating subcategory below the Moody’s equivalent of such S&P rating if it
is “BBB–” or higher; or

(ii) two rating subcategories below the Moody’s equivalent of such S&P rating if
it is “BB+” or lower,

and the Moody’s Equivalent Senior Unsecured Rating shall be determined pursuant
to clause (d) above;

(i) if the preceding clauses do not apply and each of the following clauses (i)
through (viii) do apply, the Moody’s Equivalent Senior Unsecured Rating will be
“Caa1”:

(i) neither the Obligor nor any of its affiliates is subject to reorganization
or bankruptcy proceedings,

(ii) no debt securities or obligations of the Obligor are in default,

(iii) neither the Obligor nor any of its affiliates has defaulted on any debt
during the preceding two years,

(iv) the Obligor has been in existence for the preceding five years,

(v) the Obligor is current on any cumulative dividends,

 

Annex III-3



--------------------------------------------------------------------------------

(vi) the fixed-charge ratio for the Obligor exceeds 125% for each of the
preceding two fiscal years and for the most recent quarter,

(vii) the Obligor had a net profit before tax in the past fiscal year and the
most recent quarter, and

(viii) the annual financial statements of such Obligor are unqualified and
certified by a firm of Independent accountants, and quarterly statements are
unaudited but signed by a corporate officer;

(j) if the preceding clauses do not apply but each of the following clause (i)
and (ii) do apply, the Moody’s Equivalent Senior Unsecured Rating will be
“Caa3”:

(i) neither the Obligor nor any of its affiliates is subject to reorganization
or bankruptcy proceedings; and

(ii) no debt security or obligation of such Obligor has been in default during
the past two years; and

(k) if the preceding clauses do not apply and a debt security or obligation of
the Obligor has been in default during the past two years, the Moody’s
Equivalent Senior Unsecured Rating will be “Ca.”

Notwithstanding the foregoing, no more than 10% of the Collateral Debt
Obligations, by aggregate principal balance, may be given a Moody’s Equivalent
Senior Unsecured Rating based on a rating given by S&P as provided in
clauses (f), (g) and (h) above.

“Moody’s Non Senior Secured Loan”: Any Loan (other than a Moody’s Senior Secured
Loan).

“Moody’s Obligation Rating”: With respect to any Collateral Debt Obligation as
of any date of determination, is the rating determined in accordance with the
following, in the following order of priority:

(a) any Collateral Debt Obligation (other than a Moody’s Non Senior Secured Loan
or a DIP loan):

(i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating;

(ii) if the preceding clause does not apply, its Corporate Family Rating; or

(iii) if the preceding clause does not apply, the rating that is one rating
subcategory above the Moody’s Equivalent Senior Unsecured Rating; and

(b) with respect to a Moody’s Non Senior Secured Loan:

 

Annex III-4



--------------------------------------------------------------------------------

(i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

(ii) if the preceding clause does not apply, the Moody’s Equivalent Senior
Unsecured Rating; and

(c) with respect to a DIP loan:

(i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

(ii) if the preceding clause does not apply, the Moody’s Equivalent Senior
Unsecured Rating.

Notwithstanding the foregoing, if the Moody’s rating or ratings used to
determine the Moody’s Obligation Rating are on watch for downgrade or upgrade by
Moody’s, such rating or ratings will be adjusted down one subcategory (if on
watch for downgrade) or up one subcategory (if on watch for upgrade).

“Moody’s Rating”: The Moody’s Default Probability Rating; provided, that, with
respect to the Pledged Collateral Debt Obligations generally, if at any time
Moody’s or any successor to it ceases to provide rating services, references to
rating categories of Moody’s shall be deemed instead to be references to the
equivalent categories of any other nationally recognized investment rating
agency designated in writing by the Portfolio Manager on behalf of the Issuer
(with a copy to the Warehouse Collateral Administrator), as of the most recent
date on which such other rating agency and Moody’s published ratings for the
type of security in respect of which such alternative rating agency is used. To
the extent that the Issuer relies upon a credit estimate for purposes of the
Moody’s Rating of any Collateral Debt Obligation, the Portfolio Manager (on
behalf of the Issuer) will apply for renewal of such credit estimate on an
annual basis.

“Moody’s Rating Factor”: With respect to any Collateral Debt Obligation, the
number set forth in the table below opposite the Moody’s Rating of such
Collateral Debt Obligation.

 

Moody’s

Rating

 

Moody’s

Rating

Factor

 

Moody’s

Rating

 

Moody’s

Rating

Factor

Aaa*

  1   Ba1   940

Aa1

  10   Ba2   1,350

Aa2

  20   Ba3   1,766

Aa3

  40   B1   2,220

A1

  70   B2   2,720

A2

  120   B3   3,490

A3

  180   Caa1   4,770

Baa1

  260   Caa2   6,500

Baa2

  360   Caa3   8,070

Baa3

  610   Ca, C or lower   10,000

 

* or any obligation issued or guaranteed as to the payment of principal and
interest by the United States of America or any agency or instrumentality
thereof the obligations of which are expressly backed by the full faith and
credit of the United States of America.

 

Annex III-5



--------------------------------------------------------------------------------

“Moody’s Senior Secured Loan”: Any Loan that is (a) a senior secured loan or
(b) a second lien loan that has an obligation rating from Moody’s that is equal
to or greater than its Obligor’s Corporate Family Rating.

“Obligor”: The obligor under a Collateral Debt Obligation.

 

Annex III-6



--------------------------------------------------------------------------------

ANNEX IV

S&P RATING SCHEDULE

“S&P Rating”: With respect to any Collateral Debt Obligation, the rating
determined as follows: provided, however, (a) if such Collateral Debt Obligation
is (x) on watch for upgrade by S&P it shall be treated as upgraded by one rating
subcategory or (y) on watch for downgrade by S&P it shall be treated as
downgraded by one rating subcategory, unless S&P has notified the Portfolio
Manager in writing that such treatment is no longer required, (b) if it is a DIP
loan with a rating by S&P as published by S&P, its S&P Rating shall be such
rating, (c) if it is a structured finance obligation, its S&P Rating shall be
determined based on clause (v) and (d) if it is a current pay obligation, its
S&P Rating shall be determined based on clause (vi):

(i) if there is an issuer credit rating by S&P as published by S&P (or rating on
a guarantor that unconditionally and irrevocably guarantees such Collateral Debt
Obligation), then the S&P Rating of such Collateral Debt Obligation shall be
such rating;

(ii) if there is not an issuer credit rating by S&P but there is a rating by S&P
on a senior unsecured obligation of the obligor, then the S&P Rating of such
Collateral Debt Obligation shall be such rating;

(iii) if such Collateral Debt Obligation is a senior secured or senior unsecured
obligation of the obligor:

(A) if there is not an issuer credit rating or a rating on a senior unsecured
obligation of the obligor by S&P, but there is a rating by S&P on a senior
secured obligation of the obligor, then the S&P Rating of such Collateral Debt
Obligation shall be one subcategory below such rating; and

(B) if there is not an issuer credit rating or a rating on a senior unsecured or
senior secured obligation of the obligor by S&P, but there is a rating by S&P on
a subordinated obligation of the obligor, then the S&P Rating of such Collateral
Debt Obligation shall be one subcategory above such rating if such rating is
higher than “BB+” and will be two subcategories above such rating if such rating
is “BB+” or lower;

(iv) if clauses (i) through (iii) do not apply, then the S&P Rating of such
Collateral Debt Obligation may be determined using any one of the methods below:

(A) if an obligation of the obligor has a published rating from Moody’s then the
S&P Rating will be determined in accordance with the methodologies for
establishing the Moody’s Rating, except that the S&P Rating of such Collateral
Debt Obligation shall be (1) one subcategory below the S&P equivalent of the
rating assigned by Moody’s if such

 

Annex IV-1



--------------------------------------------------------------------------------

Collateral Debt Obligation is rated “Baa3” or higher by Moody’s and (2) two
subcategories below the S&P equivalent of the rating assigned by Moody’s if such
Collateral Debt Obligation is rated “Ba1” or lower by Moody’s; provided that no
more than 15% of the Collateral Debt Obligations, by aggregate principal
balance, may be given an S&P Rating based on a rating given by Moody’s as
provided in this subclause (A); or

(B) if no other security or obligation of the obligor is rated by S&P or
Moody’s, then the Issuer or the Portfolio Manager on behalf of the Issuer, shall
apply to S&P for a rating estimate, which shall be its S&P Rating; provided
that, pending receipt, its S&P Rating will be determined as set forth in
clause (vii) below;

(v) if it is a structured finance obligation,

(A) if such obligation has a published rating from S&P, then its S&P Rating
shall be such rating;

(B) if such obligation does not have a published rating from S&P but has a
published rating from Moody’s, then the S&P Rating shall be determined in
accordance with the methodologies for establishing the Moody’s Rating, except
that the S&P Rating of such structured finance obligation shall be (1) two
subcategories below the S&P equivalent of the rating assigned by Moody’s if such
structured finance obligation is rated “Baa3” or higher by Moody’s and (2) three
subcategories below the S&P equivalent of the rating assigned by Moody’s if such
structured finance obligation is rated “Ba1” or lower by Moody’s; provided that
no more than 15% of the Collateral Debt Obligations, by aggregate principal
balance, may be given an S&P Rating based on a rating given by Moody’s as
provided in this subclause (B); or

(C) if neither clause (A) nor (B) applies, then the Issuer or the Portfolio
Manager on behalf of the Issuer, shall apply to S&P for a rating estimate, which
shall be its S&P Rating; provided that, pending receipt, its S&P Rating will be
determined as set forth in clause (vii) below;

(vi) if it is a current pay obligation, then its S&P Rating will be determined
as follows.

(A) if the Issuer owns only one issue of debt obligation of an issuer with a
distressed exchange offer pending, then (1) with respect to a current pay
obligation ranking higher in priority (before and after the exchange) than the
obligation subject to the distressed exchange offer, the higher of (x) the
rating derived by adjusting such current pay obligation’s issue rating up or
down by the number of notches specified in Table 1 below for its related asset
specific recovery rating and (y) “CCC-,” and (ii) with respect to any other such
current pay obligation, “CCC-”, and

 

Annex IV-2



--------------------------------------------------------------------------------

(B) if the Issuer owns more than one issue of obligations of an issuer with a
distressed exchange offer pending, then with respect to each such current pay
obligation, the rating corresponding to the weighted average rating “points” in
Table 2 below calculated by dividing (1) the sum of the products of (x) the
outstanding par amount of each current pay obligation multiplied by (y) the
rating “points” in Table 2 below corresponding to the rating of such current pay
obligation as determined pursuant to clause (A) above by (2) the aggregate
outstanding par amount of all such current pay obligations issued by the issuer
with the distressed exchange offer pending.

Table 1

 

Asset Specific Recovery Rating  

Notches to Derive Rating from

Issue Rating

1+

  -3

1

  -2

2

  -1

3

  0

4

  0

5

  +1

6

  +2

None

  Not available for notching

Table 2

 

Rating   Rating “Points”

AAA

  1

AA+

  2

AA

  3

AA

  4

A+

  5

A

  6

A

  7

BBB+

  8

BBB

  9

BBB

  10

BB+

  11

BB

  12

BB

  13

B+

  14

B

  15

B

  16

CCC+

  17

(vii) if the Issuer has applied for a credit estimate at the time of the
acquisition of a Collateral Debt Obligation, pending receipt from S&P of such
estimate, the S&P Rating of such Collateral Debt Obligation shall be the credit
estimate that the Portfolio Manager believes will be provided by S&P, in each
case for no more than 90 days (unless S&P grants an extension) after which the
S&P Rating will be “CCC-”; provided, that to the extent that the Issuer relies
upon a credit estimate, it must be renewed annually, and pending receipt of such

 

Annex IV-3



--------------------------------------------------------------------------------

renewal, the S&P Rating shall be that of the expiring credit estimate for no
more than 90 days after the 12 month anniversary (unless S&P grants an
extension) after which the S&P Rating will be “CCC-.”

With respect to the Collateral Debt Obligations generally, if at any time S&P
(or its successor) ceases to provide rating services, references to rating
categories of S&P shall be deemed instead to be references to the equivalent
categories of any other nationally recognized investment rating agency
designated in writing by the Portfolio Manager on behalf of the Issuer (with
written notice to the Warehouse Collateral Administrator), as of the most recent
date on which such other rating agency and S&P published ratings for the type of
security in respect of which such alternative rating agency is used. The
Warehouse Collateral Administrator, the Issuer and the Portfolio Manager shall
not disclose any such estimated rating received from S&P.

 

Annex IV-4